
	
		II
		Calendar No. 556
		111th CONGRESS
		2d Session
		S. 3234
		[Report No. 111–285]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2010
			Mrs. Murray (for
			 herself, Mrs. Lincoln,
			 Mr. Begich, Ms.
			 Klobuchar, Mr. Reid,
			 Mr. Durbin, Ms.
			 Murkowski, Mr. Wyden,
			 Mrs. Boxer, Mr.
			 Brown of Ohio, Mrs.
			 Gillibrand, Ms. Snowe,
			 Mr. Lautenberg, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			September 2, 2010
			Reported under authority of the order of the Senate of
			 August 5, 2010, by Mr. Akaka, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve employment, training, and
		  placement services furnished to veterans, especially those serving in Operation
		  Iraqi Freedom and Operation Enduring Freedom, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Employment Assistance Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)In 2008, the unemployment rate of veterans
			 between the ages of 18 and 24 was 14.1 percent.
			(2)In 2009, the unemployment rate of male
			 veterans between the ages of 18 and 24 was 21.6 percent and the unemployment
			 rate of female veterans in the same age group was 19.2 percent.
			(3)The unemployment rate of veterans in all
			 age groups is expected to increase as a result of the economic downturn that
			 began in 2008.
			(4)In 2004, approximately 22 percent of
			 veterans were either purchasing or starting a new business, or considering
			 doing so.
			(5)One of the most critical problems
			 identified by veteran small business owners is a lack of knowledge about
			 programs of assistance available to small businesses.
			(6)Members of the Armed Forces learn a wide
			 range of technical skills during their time in the Armed Forces, but often find
			 it difficult to transfer these skills into civilian professions.
			(7)The Commissioner of Labor Statistics
			 estimates that career opportunities in the fields of health care and
			 information technology will expand significantly in the coming decade.
			3.Veterans Business Center program
			(a)In generalSection 32 of the Small Business Act (15
			 U.S.C. 657b) is amended—
				(1)in subsection (f), by inserting
			 subsections (a) through (e) of before this
			 section; and
				(2)by adding at the end the following:
					
						(g)Veterans business center program
							(1)EstablishmentThe Administrator, in consultation with the
				Secretary of Labor, shall establish a veterans business center program to
				provide entrepreneurial training and counseling to veterans in accordance with
				this subsection.
							(2)DirectorThe Administrator shall appoint a Director
				of the veterans business center program, who shall—
								(A)implement and oversee the veterans business
				center program; and
								(B)report directly to the Associate
				Administrator.
								(3)Designation of veterans business
				centersThe Director
				shall—
								(A)by regulation establish an application,
				review, and notification process under which the Director may designate
				entities as veterans business centers for purposes of this section; and
								(B)publicize the designation of an entity as a
				veterans business center and the award of a grant to a veterans business center
				under this subsection.
								(4)Funding for veterans business
				centers
								(A)Initial
				grantsThe Director may make
				a grant to each veterans business center each year in the amount of $150,000.
				The Director may not make more than 5 grants under this subparagraph to a
				veterans business center.
								(B)Growth funding grantsIf a veterans business center has received
				5 initial grants, the Director may make a grant to the veterans business center
				each year in the amount of $100,000. The Director may not make more than 3
				grants under this subparagraph to a veterans business center.
								(5)AccountabilityEach veterans business center receiving an
				initial grant or a growth funding grant shall—
								(A)meet performance benchmarks (which shall be
				established by the Director for the veterans business center and reflect the
				purposes of this subsection) to be eligible for an initial grant or growth
				funding grant in a subsequent year; and
								(B)submit to the Director an annual report on
				the performance of the veterans business center, which shall include—
									(i)a description of the use of the grant under
				this subsection and matching funds to carry out the activities of the veterans
				business center; and
									(ii)a description of the progress of the
				veterans business center in meeting the performance benchmarks described in
				subparagraph (A).
									(6)Center responsibilitiesEach veterans business center receiving an
				initial grant or a growth funding grant shall use the funds received under the
				grant for—
								(A)veteran entrepreneurial development;
								(B)counseling of veterans who own small
				business concerns or who are seeking to own a small business concern through
				one-on-one instruction and classes, including counseling relating to financial
				literacy;
								(C)education about services available through
				one-stop centers referred to in section 134(c) of the Workforce Investment Act
				of 1998 (29 U.S.C. 2864(c)), including veterans employment assistance and job
				announcement services;
								(D)education about tax provisions relating to
				first time owners of business concerns, owners of small business concerns, and
				veterans;
								(E)information on the availability of
				mentoring services and referrals, as appropriate; and
								(F)information on government procurement
				assistance available to veterans.
								(7)Matching funds
								(A)In generalA veterans business center receiving an
				initial grant or a growth funding grant shall provide a contribution, in cash
				or in-kind, that is not less than 50 percent of the amount of the grant.
								(B)Source of contributionNot more than 25 percent of a contribution
				under subparagraph (A) may be provided from other Federal funds. The
				contribution may be provided from funds made available by a State, local
				government, or private person.
								(C)Waiver
									(i)In generalThe Director may, upon request, waive a
				portion of the matching contribution under this paragraph upon a determination
				of hardship to the veterans business center.
									(ii)ConsiderationsIn determining whether a veterans business
				center is experiencing a hardship, the Director shall consider—
										(I)whether the veterans business center is
				operating at an economic loss;
										(II)whether the veterans business center would
				continue to operate without a waiver; and
										(III)other factors the Director considers
				appropriate.
										(8)Targeted
				areasThe Director shall give
				priority to applications to be designated a veterans business center and for
				initial grants and growth funding grants under this subsection that will
				establish a veterans business center in a geographic area, as determined by the
				Director—
								(A)that is not currently served by a veterans
				business center; and
								(B)in which—
									(i)the number of veterans per capita exceeds
				the national median of the number of veterans per capita;
									(ii)the number of veterans of Operation Iraqi
				Freedom or Operation Enduring Freedom per capita exceeds the national median of
				the number of veterans of Operation Iraqi Freedom or Operation Enduring Freedom
				per capita; or
									(iii)the expected number of veterans of
				Operation Iraqi Freedom or Operation Enduring Freedom per capita, as determined
				by the Secretary of Defense, will exceed the national median of the number of
				veterans of Operation Iraqi Freedom or Operation Enduring Freedom per
				capita.
									(9)Training programThe Director shall develop and implement,
				directly or by contract, an annual training program for the employees of
				veterans business centers to provide education, support, and information on
				best practices with respect to the establishment and operation of a veterans
				business center. The Director shall develop the training program under this
				paragraph in consultation with veterans business centers, the task force, the
				Employment and Training Administration and the Veterans’ Employment and
				Training Service of the Department of Labor, and veterans service
				organizations.
							(10)Inclusion of other organizations in
				programThe Director shall
				designate as a veterans business center, and may make a initial grant
				to—
								(A)a Veterans Business Outreach Center
				established by the Administrator under section 8(b)(17) on or before the date
				of enactment of this subsection; and
								(B)each person or entity that—
									(i)received funds during fiscal year 2006 from
				the National Veterans Business Development Corporation established under
				section 33; and
									(ii)is in operation on the date of enactment of
				this subsection.
									(11)Annual report on effectiveness of veteran
				business centers
								(A)In generalNot later than 1 year after the date of
				enactment of this subsection, and every year thereafter, the Administrator
				shall submit a report on the performance of the veterans business center
				program to—
									(i)the Committee on Veterans' Affairs, the
				Committee on Appropriations, the Committee on Small Business and
				Entrepreneurship, and the Committee on Health, Education, Labor, and Pensions
				of the Senate;
									(ii)the Committee on Veterans' Affairs, the
				Committee on Appropriations, and the Committee on Small Business of the House
				of Representatives; and
									(iii)relevant Federal agencies, including the
				Department of Veterans Affairs and the Department of Labor.
									(B)ContentsEach report under subparagraph (A) shall
				include, for the 1-year period ending on the date of the report—
									(i)an assessment of the compliance of each
				veterans business center receiving an initial grant or growth funding grant
				with the performance benchmarks established for the veterans business center
				under paragraph (5)(A);
									(ii)the number of veterans assisted by a
				veterans business center receiving an initial grant or growth funding
				grant;
									(iii)comments, if any, from veterans who sought
				the assistance of a veterans business center;
									(iv)the success rate, as determined by the
				Administrator, of small business concerns owned and controlled by veterans who
				sought assistance from a veterans business center; and
									(v)any other performance indicators and
				information the Administrator determines appropriate.
									(C)Public availabilityThe Director shall disseminate the findings
				of each report under subparagraph (A) online and to the veteran, small
				business, and workforce development communities.
								(12)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection—
								(A)$10,000,000 for fiscal year 2011;
				and
								(B)$12,000,000 for fiscal year 2012.
								(h)Additional grants available to veterans
				business centers
							(1)Access to capital grant program
								(A)In generalThe Director shall establish a grant
				program under which the Director may make grants to veterans business centers
				to—
									(i)develop specialized programs to assist
				small business concerns owned and controlled by veterans in securing capital
				and repairing damaged credit;
									(ii)provide informational seminars on financial
				literacy, securing loans, and Federal, State and local tax provisions and
				incentives for small business concerns owned and controlled by veterans;
									(iii)provide one-on-one counseling to small
				business concerns owned and controlled by veterans to improve the financial
				presentations of the small business concern to lenders;
									(iv)facilitate the access of small business
				concerns owned and controlled by veterans to traditional and non-traditional
				financing sources; and
									(v)establish links to and partnerships with
				local workforce boards and business mentoring organizations.
									(B)Award sizeThe Director may not make grants under this
				paragraph to a veterans business center in a total amount of more than $75,000
				during any 1-year period.
								(C)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $1,500,000 for each
				of fiscal years 2011 and 2012.
								(2)Procurement assistance grant
				program
								(A)In generalThe Director shall establish a grant
				program under which the Director may make grants to veterans business centers
				to—
									(i)assist small business concerns owned and
				controlled by veterans in identifying contracts that are suitable for the small
				business concern;
									(ii)prepare small business concerns owned and
				controlled by veterans to act as subcontractors and prime contractors for
				contracts made available under the American Recovery and Reinvestment Act of
				2009 (Public Law 111–5; 123 Stat. 115) through training and business advice,
				particularly with respect to the construction trades; and
									(iii)provide technical assistance to small
				business concerns owned and controlled by veterans relating to the Federal
				procurement process, including assisting in compliance with Federal regulations
				and bonding requirements.
									(B)Award sizeThe Director may not make grants under this
				paragraph to a veterans business center in a total amount of more than $75,000
				during any 1-year period.
								(C)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $1,500,000 for each
				of fiscal years 2011 and 2012.
								(3)Service-disabled veteran-owned small
				business grant program
								(A)In generalThe Director shall establish a grant
				program under which the Director may make grants to veterans business centers
				to—
									(i)develop outreach programs for
				service-disabled veterans with respect to the benefits of
				self-employment;
									(ii)provide tailored training to
				service-disabled veterans with respect to business plan development, marketing,
				budgeting, accounting, and merchandising;
									(iii)assist small business concerns owned and
				controlled by service-disabled veterans in locating and securing business
				opportunities; and
									(iv)link service-disabled veterans to services
				provided through one-stop centers referred to in section 134(c) of the
				Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), including information on
				labor market trends, entrepreneurial and related training and training
				providers, student financial aid, and specialized services for veterans.
									(B)Award sizeThe Director may not make grants under this
				paragraph to a veterans business center in a total amount of more than $75,000
				during any 1-year period.
								(C)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $1,500,000 for each
				of fiscal years 2011 and 2012.
								(i)Veterans entrepreneurial development
				summit
							(1)In generalThe Director of the veterans business
				center program established under subsection (g) may hold an event, once every 2
				years, to provide networking opportunities, outreach, education, training, and
				support to veterans business centers designated under subsection (g), small
				business concerns owned and controlled by veterans, veterans service
				organizations, workforce investment boards of State and local governments, the
				Employment and Training Administration and the Veterans’ Employment and
				Training Service of the Department of Labor, and other entities as determined
				appropriate by the Director.
							(2)Presentation of reportThe findings of the most recently submitted
				report under subsection (g)(12) shall be presented at an event held under this
				subsection.
							(3)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $450,000 for each of
				fiscal years 2011 and 2012.
							(j)DefinitionsIn this section—
							(1)the term Associate
				Administrator means the Associate Administrator for Veterans Business
				Development appointed under section 4(b)(1);
							(2)the term Director means the
				Director of the veterans business center program;
							(3)the term growth funding grant
				means a grant under subsection (g)(5)(B);
							(4)the term initial grant means a
				grant under subsection (g)(5)(A);
							(5)the term task force means the
				interagency task force established under subsection (c)(1);
							(6)the term veterans business
				center means an entity designated as a veterans business center under
				subsection (g)(4)(A); and
							(7)the term veterans business center
				program means the veterans business center program established under
				subsection
				(g)(2).
							.
				(b)Report regarding direct loan
			 programThe Administrator of
			 the Small Business Administration, the Secretary of Veterans Affairs, and the
			 Assistant Secretary for Veterans' Employment and Training shall jointly—
				(1)assess the efficacy of establishing a
			 Federal direct loan program for small business concerns owned and controlled by
			 veterans (as defined in section 3 of the Small Business Act (15 U.S.C. 632));
			 and
				(2)not later than 180 days after the date of
			 enactment of this Act, submit a report regarding the assessment under paragraph
			 (1) to—
					(A)the Committee on Veterans' Affairs, the
			 Committee on Appropriations, the Committee on Small Business and
			 Entrepreneurship, and the Committee on Health, Education, Labor, and Pensions
			 of the Senate; and
					(B)the Committee on Veterans' Affairs, the
			 Committee on Appropriations, and the Committee on Small Business of the House
			 of Representatives.
					(c)Technical and conforming
			 amendmentsSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended—
				(1)in subsection (a), by striking by
			 the Associate Administrator for Veterans Business Development and all
			 that follows and inserting by the Associate Administrator.;
			 and
				(2)in subsection (c)(1), by striking
			 (in this section referred to as the task
			 force).
				4.Reporting requirement for interagency task
			 forceSection 32(c) of the
			 Small Business Act (15 U.S.C. 657b(c)) is amended by adding at the end the
			 following:
			
				(4)ReportNot later than 6 months after the date of
				enactment of this paragraph, and every 6 months thereafter, the Administrator
				shall submit to Congress a report on the appointments made to and activities of
				the task
				force.
				.
		5.Period for completion of training of new
			 disabled veterans' outreach program specialists and local veterans' employment
			 representatives by National Veterans' Employment and Training Services
			 Institute
			(a)In generalSection 4102A(c)(8)(A) of title 38, United
			 States Code, is amended by striking three-year period and
			 inserting one-year period.
			(b)Effective date
				(1)Applicability to new
			 employeesThe amendment made
			 by subsection (a) shall apply with respect to a State employee assigned to
			 perform the duties of a disabled veterans' outreach program specialist or a
			 local veterans' employment representative under chapter 41 of such title who is
			 so assigned on or after the date of the enactment of this Act.
				(2)Applicability to previously hired
			 employeesIn the case of such
			 a State employee who is so assigned on or after January 1, 2006, and before the
			 date of the enactment of this Act, the Secretary of Labor shall require the
			 State to require, as a condition of a grant or contract under which funds are
			 made available to the State in order to carry out section 4103A or 4104 of
			 title 38, United States Code, each such employee to complete satisfactorily the
			 training described in section 4102A(c)(8)(A) of such title by not later than
			 the date that is one year after the date of the enactment of this Act.
				(c)Cross-TrainingThe Secretary of Labor shall require State
			 employees described by subsection (b) in the performance of duties described in
			 that subsection—
				(1)to educate staff of one-stop centers about
			 the services such State employees provide and the programs of assistance
			 available to veterans; and
				(2)in order to strengthen coordination and
			 enhance services to veterans, to learn about the employment and training and
			 related information and services made available through the one-stop delivery
			 system.
				(d)DefinitionsIn this section:
				(1)One-stop centerThe term one-stop center means
			 a one-stop center described in section 134(c) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2864(c)).
				(2)One-stop delivery systemThe term one-stop delivery
			 system means a one-stop delivery system described in such section
			 134(c).
				6.Employment training assistance
			(a)In generalChapter 42 of title 38, United States Code,
			 is amended by adding at the end the following new section:
				
					4216.Employment training assistance for
				unemployed veterans
						(a)Subsistence allowance(1)The Secretary of Labor shall, acting
				through the Assistant Secretary for Veterans' Employment and Training, pay to
				each covered veteran a monthly training subsistence allowance under this
				section for each month that a covered veteran is enrolled in a full time
				employment and training program that—
								(A)is offered by an eligible provider of
				training services under section 122 of the Workforce Investment Act of 1998 (29
				U.S.C. 2842); and
								(B)teaches a skill that is connected to a
				career in an in-demand industry, as determined by the Secretary of
				Labor.
								(2)The amount of the monthly training
				subsistence allowance paid to a covered veteran under this subsection shall be
				equal to the monthly amount of the basic allowance for housing payable under
				section 403 of title 37 for a member of the Armed Forces with dependents in pay
				grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the covered veteran
				resides.
							(3)A covered veteran is entitled to training
				subsistence allowance under this subsection for not more than six months during
				each 10-year period beginning on the date in which the covered veteran first
				receives training subsistence allowance under this section.
							(b)Relocation stipend(1)In addition to the training subsistence
				allowance payable to a covered veteran under subsection (a), the Secretary of
				Labor shall, acting through the Assistant Secretary for Veterans' Employment
				and Training, pay to each covered veteran a relocation stipend for expenses
				incurred by the veteran for one relocation—
								(A)related to the veteran's participation in
				an employment and training program described in subsection (a)(1); or
								(B)to an employment opportunity related to the
				field or subject matter in which the veteran was trained in an employment and
				training program described in subsection (a)(1).
								(2)The amount of relocation stipend paid to a
				covered veteran under paragraph (1) may not exceed the lesser of—
								(A)$5,000; and
								(B)the actual amount of expenses incurred by
				the veteran.
								(c)Covered veteranFor purposes of this section, a covered
				veteran is a veteran who is—
							(1)unemployed for a period of not less than
				four consecutive months at the time of applying for training subsistence
				allowance under subsection (a);
							(2)able to complete successfully the
				employment and training program described in subsection (a)(1), as determined
				by the Secretary of Labor; and
							(3)except as provided under this section,
				ineligible for education or training assistance under this title.
							(d)Annual reportThe Secretary of Labor shall submit to
				Congress each year a report on the effectiveness of the training subsistence
				allowance under subsection (a) and the relocation stipend under subsection (b)
				during the preceding year. Each report shall include, for the year concerned by
				such report, the following:
							(1)The number of veterans who received the
				subsistence allowance.
							(2)The number of veterans who received the
				relocation stipend.
							(3)The percentage of veterans who received the
				subsistence allowance or relocation stipend and completed an employment and
				training program described in subsection (a)(1).
							(4)The percentage of veterans who received the
				subsistence allowance or relocation stipend and were employed and retained upon
				completion of an employment and training program described in subsection
				(a)(1), as measured by the Secretary of Labor.
							(5)The percentage of veterans who—
								(A)received the subsistence allowance or
				relocation stipend; and
								(B)were employed in the fourth calendar
				quarter of such year following graduation from an employment and training
				program described in subsection (a)(1).
								(6)The average earnings of veterans, as
				measured by the Secretary of Labor, who—
								(A)received the subsistence allowance or
				relocation stipend; and
								(B)completed an employment and training
				program described in subsection (a)(1).
								(7)Such other matters relating to the
				effectiveness of the subsistence allowance and the relocation stipend as the
				Secretary of Labor considers appropriate.
							(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary of Labor to carry out this
				section $100,000,000 for each fiscal
				year.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 such chapter 42 is amended by adding at the end the following:
				
					
						4216. Employment
				training assistance for unemployed
				veterans.
					
					.
			7.Use of entitlement under Post-9/11
			 Educational Assistance for apprenticeships and on-job training
			(a)Entitlement
				(1)In generalSubchapter II of chapter 33 of title 38,
			 United States Code, is amended by inserting after section 3319 the following
			 new section:
					
						3319A.Apprenticeships and on-job
				training
							(a)Monthly benefitExcept as provided in subsections (b) and
				(c), the amount of the monthly benefit payment to an individual pursuing a
				full-time program of apprenticeship or other on-job training under this chapter
				is—
								(1)for each of the first six months of the
				individual’s pursuit of such program, 75 percent of the monthly benefit payment
				otherwise payable to such individual under this chapter;
								(2)for each of the second six months of the
				individual’s pursuit of such program, 55 percent of such monthly benefit
				payment; and
								(3)for each of the months following the first
				12 months of the individual’s pursuit of such program, 35 percent of such
				monthly benefit payment.
								(b)ReductionIn any month in which an individual
				pursuing a program of education consisting of a program of apprenticeship or
				other on-job training fails to complete 120 hours of training, the amount of
				the monthly benefit payment payable under this chapter to the individual shall
				be limited to the same proportion of the applicable rate determined under
				subsection (a) as the number of hours worked during such month, rounded to the
				nearest eight hours, bears to 120 hours.
							(c)Housing allowanceAn individual receiving a monthly benefit
				pursuant to this section shall receive a monthly housing stipend amount equal
				to the monthly amount of the basic allowance for housing payable under section
				403 of title 37 for a member with dependents in pay grade E–5 residing in the
				military housing area that encompasses all or the majority portion of the ZIP
				code area in which the individual resides.
							(d)Charge to entitlementFor each month that an individual is paid a
				monthly benefit payment under this chapter, the individual’s entitlement under
				this chapter shall be charged at the rate of—
								(1)75 percent of a month in the case of
				payments made in accordance with subsection (a)(1);
								(2)55 percent of a month in the case of
				payments made in accordance with subsection (a)(2); and
								(3)35 percent of a month in the case of
				payments made in accordance with subsection (a)(3).
								(e)Reduced charge to entitlementFor any month in which an individual fails
				to complete 120 hours of training, the entitlement otherwise chargeable under
				subsection (d) shall be reduced in the same proportion as the monthly benefit
				payment payable is reduced under subsection (b).
							(f)Program of apprenticeship
				definedIn this section, the
				term program of apprenticeship means a program of apprenticeship
				registered under the Act of August 16, 1937 (commonly known as the
				National Apprenticeship Act; 50 Stat. 664; chapter 663; 29
				U.S.C. 50 et
				seq.).
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 3319
			 the following new item:
					
						
							3319A. Apprenticeships
				and on-job
				training.
						
						.
				(b)Conforming amendmentsSection 3313 of such title is
			 amended—
				(1)in subsection (a), by inserting or
			 section 3319A of this title after subsections (e) and
			 (f); and
				(2)by amending subsection (b) to read as
			 follows:
					
						(b)Approved programs of
				educationA program of
				education is an approved program of education for purposes of this chapter if
				the program of education—
							(1)is—
								(A)offered by an institution of higher
				learning (as that term is defined in section 3452(f) of this title); and
								(B)approved for purposes of chapter 30 of this
				title (including approval by the State approving agency concerned); or
								(2)in the case of an individual who is not
				serving on active duty, includes a program of apprenticeship or of other on-job
				training approved as provided in paragraph (1) or (2), as appropriate, of
				section 3687(a) of this
				title.
							.
				(c)Technical correctionSection 3002(3)(C) of such title is amended
			 by striking clause and inserting
			 paragraph.
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the Post-9/11
			 Veterans Educational Assistance Act of 2008 (title V of Public Law
			 110–252).
			8.Veterans conservation corps grant
			 program
			(a)Grant program required
				(1)In generalThe Secretary of Veterans Affairs shall, in
			 consultation with the Secretary of Labor and the Secretary of the Interior,
			 establish a program to award grants to States to establish veterans
			 conservation corps.
				(2)Maximum
			 amountThe amount of a grant
			 awarded to a State under this section in any year may not exceed
			 $250,000.
				(b)Veterans conservation corpsFor purposes of this section, a veterans
			 conservation corps is a corps that—
				(1)is established by a State—
					(A)within the veterans agency of the State;
			 or
					(B)in affiliation with the veterans agency of
			 the State; and
					(2)provides veterans with volunteer and
			 employment opportunities with respect to conservation projects for one or more
			 of the following:
					(A)To restore natural habitat.
					(B)To maintain Federal, State, or
			 local—
						(i)forest lands;
						(ii)parks and reserves; and
						(iii)other reservations, water, and outdoor
			 lands.
						(C)To maintain and improve urban and suburban
			 storm water management facilities and other water management facilities.
					(D)To carry out hazardous materials and spills
			 response, energy efficiency and other environmental maintenance, stewardship,
			 and restoration projects.
					(c)Training, education, and
			 certification
				(1)In generalA State receiving a grant under this
			 section to establish a veterans conservation corps shall ensure that such corps
			 incorporates into the volunteer and employment opportunities provided by such
			 corps training, education, and certification in environmental restoration and
			 management fields.
				(2)ConsultationSuch State shall ensure that, in
			 incorporating training, education, and certification into volunteer and
			 employment opportunities under paragraph (1), the veterans conservation corps
			 consults with the following:
					(A)State and local workforce investment
			 boards.
					(B)Local institutions of higher education,
			 including community colleges.
					(C)Private schools.
					(D)State or local agencies, including State
			 employment agencies and State forest services.
					(E)Labor organizations.
					(F)Business involved in the environmental
			 industry.
					(G)Such other entities as the Secretary of
			 Veterans Affairs considers appropriate.
					(d)Employment assistanceA State receiving a grant under this
			 section to establish a veterans conservation corps shall ensure that such corps
			 partners with one-stop centers, State and local workforce investment boards,
			 and other State agencies to assist veterans enrolled in such corps in obtaining
			 employment in the fields of environmental restoration and management, and other
			 related fields.
			(e)Services
				(1)In generalA State receiving a grant under this
			 section to establish a veterans conservation corps shall ensure that such
			 corps—
					(A)assesses of the veterans participating in
			 the Corps the skills to help such veterans identify appropriate employment
			 opportunities in their local communities that utilize the skills they developed
			 while in the Armed Forces;
					(B)assists with or provides referrals for
			 obtaining benefits available to veterans;
					(C)facilitates internships or job shadowing
			 for veterans; and
					(D)matches veterans with conservation projects
			 that are aligned with the goals of the veterans.
					(2)Partnership with State and local workforce
			 investment boardsIn carrying
			 out subparagraph (A) and (C) of paragraph (1), the State shall partner with
			 State and local workforce investment boards.
				(f)ReportsEach State receiving a grant under this
			 section shall submit to the Secretary and the appropriate committees of
			 Congress a report on the performance of the veterans conservation corps of such
			 State, including the following:
				(1)A description of how the grant amount was
			 used.
				(2)An assessment of the performance of such
			 corps, including a description of the current veterans labor market in such
			 State and the veterans labor market in such State in the previous year.
				(g)DefinitionsIn this section:
				(1)Appropriate committees of
			 CongressThe term
			 appropriate committees of Congress means—
					(A)the Committee on Appropriations and the
			 Committee on Veterans' Affairs of the Senate; and
					(B)the Committee on Appropriations and the
			 Committee on Veterans' Affairs of the House of Representatives.
					(2)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(3)One-stop centerThe term one-stop center means
			 a one-stop center described in section 134(c) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2864(c)).
				(4)State and local workforce investment
			 boardsThe term State
			 and local workforce investment boards means a State workforce investment
			 board and a local workforce investment board as such terms are defined in
			 section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801).
				9.Center of excellence in reforming higher
			 education to afford academic credit for military experience and
			 training
			(a)Establishment
				(1)In generalThe Secretary of Veterans Affairs shall, in
			 consultation with the Assistant Secretary of Labor for Veterans' Employment and
			 Training, establish a center of excellence for the purpose described in
			 paragraph (2).
				(2)PurposeThe purpose described in this paragraph is
			 the support of research, development, planning, implementation, and evaluation
			 of methods for educational institutions to afford academic credit for military
			 experience and training to—
					(A)veterans who were discharged or released
			 from service in the Armed Forces not more than 48 months before applying for
			 admission to a program of education at such institutions; or
					(B)members of the reserve components of the
			 Armed Forces.
					(b)Grants and contracts
				(1)In generalThe Secretary may, acting through the
			 center of excellence, award grants to or enter into contracts with eligible
			 institutions for the purpose described in subsection (a)(2).
				(2)Minimum and maximum amountsThe Secretary may not award a grant or
			 contract under this section in an amount that is less than $2,000,000 or more
			 than $5,000,000.
				(c)Eligible institutionsFor purposes of this section, an eligible
			 institution is any partnership that—
				(1)meets such requirements as the Secretary
			 may specify for purposes of this section; and
				(2)consists of an institution of higher
			 education and one or more of the following:
					(A)A community college.
					(B)A university teaching hospital.
					(C)A military installation, including a
			 facility of the National Guard.
					(D)A Department of Veterans Affairs medical
			 center.
					(E)A military medical treatment
			 facility.
					(d)Selection of grant and contract
			 recipients
				(1)ApplicationAn eligible institution seeking a grant or
			 contract under this section shall submit to the Secretary an application
			 therefor in such form and in such manner as the Secretary considers
			 appropriate.
				(2)Priority for certain
			 applicationsIn selecting
			 applicants for a grant or contract under this section, the Secretary shall give
			 priority to applicants who include as a partner an institution of higher
			 education or other educational institution that—
					(A)affords appropriate recognition to military
			 experience and training in screening candidates for admission to such
			 institution;
					(B)has an established practice of, or proposes
			 to establish a practice of, affording appropriate academic credit for military
			 experience and training;
					(C)if the applicant proposes to establish a
			 practice as described in subparagraph (B), includes with the application
			 submitted by the applicant under paragraph (1) a review of such plan by a
			 professional organization;
					(D)has established a professional development
			 and delivery system using evidence-based practices; or
					(E)has demonstrated experience working with
			 the Department of Defense or the Department of Veterans Affairs;
					(3)Standards, procedures, and distribution
			 criteriaThe Secretary shall,
			 by regulation, establish application and evaluation standards and procedures
			 and such other forms, standards, definitions, and procedures as the Secretary
			 determines to be appropriate for purposes of this section.
				(e)Use of grants and contract
			 fundsEach eligible
			 institution receiving a grant or contract under this section shall use the
			 grant or contract for one or more of the following:
				(1)To develop or implement a plan to modify
			 programs of education and admissions programs at institutions of higher
			 education to afford academic credit to veterans and members described in
			 subsection (a)(2).
				(2)To develop standards for the identification
			 of military experience and training in individuals applying for enrollment at
			 institutions of higher education.
				(3)To train professors, educators, and
			 instructors at institutions of higher education on means of best teaching
			 students at such institutions with military experience and training.
				(4)To develop curriculum for institutions of
			 higher education that are appropriately tailored to individuals with military
			 experience and training.
				(5)To develop admissions and recruitment
			 guidelines for institutions of higher education to attract veterans and members
			 described in subsection (a)(2) and afford them appropriate recognition for
			 military experience and training in their admissions processes.
				(6)To establish a program, method, or
			 standards to be utilized by institutions of higher education for assessing the
			 education and training of veterans and members described in subsection (a)(2)
			 during the pursuit of a program of education and at the completion of such
			 program.
				(f)Institution of higher education
			 definedIn this section, the
			 term institution of higher education has the meaning given such
			 term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			10.Publication of data on employment of
			 certain veterans by Federal contractorsSection 4212(d) of title 38, United States
			 Code, is amended by adding at the end the following:
			
				(3)The Secretary of Labor shall establish and
				maintain an Internet website that publicly discloses the information reported
				by contractors to the Secretary of Labor under paragraph
				(1).
				.
		11.Military pathways demonstration
			 programs
			(a)Military pathways demonstration
			 programsSection 171 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at the
			 end the following:
				
					(f)Information technology military pathways
				demonstration program
						(1)In generalThe Secretary of Labor, after consultation
				with the Secretary of Veterans Affairs and the Secretary of Defense, shall
				establish a demonstration program and carry out the program by making grants,
				on a competitive basis, to not more than 5 entities for demonstration projects.
				The projects shall be designed to test the feasibility of methods of enabling
				transitioning military members to build on the technical skills learned in many
				military jobs, to enter the information technology workforce or continue their
				skills development in the information technology disciplines to meet the demand
				for information technology workforce readiness in computer specialist and
				related information technology jobs.
						(2)Issues to be examinedIn carrying out the program, the Secretary
				may examine the feasibility of methods such as the following:
							(A)Methods to improve the transitions, skills
				development, and employment of transitioning military members for and in
				information technology occupations with wages sufficient to support
				families.
							(B)Methods to align the information technology
				skills acquired in military occupations with skills required in civilian
				information technology occupations in new, emerging, or viable industries,
				including aligning the skills—
								(i)using guidelines for assessments and
				credentials that employers value in the hiring process, and credentials that
				are industry-recognized and approved by the Secretary; and
								(ii)by means that may include the use of a
				modified or enhanced Department of Defense transition program or a Department
				of Labor transition program, such as the program carried out under chapter 41
				of title 38, United States Code.
								(C)Methods to ensure that military members
				receive education and training, including training through apprenticeship
				programs registered under the Act of August 16, 1937 (commonly known as the
				National Apprenticeship Act; 50 Stat. 664, chapter 663; 29
				U.S.C. 50 et seq.) (referred to individually in this subsection as an
				apprenticeship program), and necessary support services, that
				are flexible, available (including available for deployed military members),
				adequate for individuals seeking to make the transition to civilian information
				technology occupations, and consistent with academic requirements of the
				institution involved.
							(D)Methods to enable military members to
				accelerate application for admission, acceptance, and graduation as students in
				computer science, engineering, and related disciplines at 2-year and 4-year
				institutions of higher education, based on military credentials and
				experience.
							(E)Methods to help military members obtain
				information technology credentials that are industry-recognized, are approved
				by the Secretary, and satisfy both military requirements and civilian
				requirements, prior to release of the members from the military.
							(3)EligibilityTo be eligible to receive a grant under
				this subsection, an entity shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require, including each of the following:
							(A)An assurance that the entity agrees that,
				in carrying out the project, the entity will work in conjunction with a local
				board and enter into a partnership that includes, as principal partners,
				employers, labor organizations, postsecondary education institutions including
				institutions of higher education, veterans service organizations, and other
				community organizations.
							(B)Information—
								(i)demonstrating the capability of the entity
				in working with transitioning military members;
								(ii)demonstrating that the entity has a history
				of effective collaboration with—
									(I)the information technology industry or an
				industry with significant information technology jobs;
									(II)State boards or local boards, as
				appropriate; and
									(III)institutions of higher education and other
				information technology educators or trainers; and
									(iii)demonstrating knowledge of training and
				best practices of the information technology industry.
								(C)An assurance that the entity will
				participate in the Secretary’s evaluation plan for the demonstration program,
				including participating in required reporting for the plan.
							(4)Selection criteriaIn order to select entities to receive
				grants for projects under this subsection, the Secretary shall establish
				selection criteria consistent with this subsection and shall ensure that the
				criteria give priority to each of the following types of entities:
							(A)Entities that demonstrate the ability to
				leverage public or private funds to sustain such a project after the grant
				period.
							(B)Entities that have relationships with
				institutions of higher education or with qualified community-based
				organizations that provide training.
							(C)Entities that have relationships with
				employers, labor organizations, and other entities that will provide earn and
				learn opportunities to veterans.
							(D)Entities that have experience working with
				veterans and facilitating transitions from military to civilian work
				environments.
							(E)Entities that have experience designing
				contextualized learning programs that integrate basic adult education with
				skills training.
							(5)Program evaluation and technical
				assistanceUsing not more
				than 10 percent of the amount made available to carry out this subsection, the
				Secretary may—
							(A)conduct an evaluation to determine
				promising methods of increasing the number of highly skilled transitioning
				military members who enter civilian information technology occupations and earn
				wages sufficient to support families; and
							(B)provide technical assistance to entities
				receiving grants under this subsection, relating to the promising
				methods.
							(6)ReportThe Secretary shall prepare and submit to
				the appropriate committees of Congress and Federal agencies a final report on
				the findings and outcomes of the demonstration program carried out under this
				subsection. The Secretary shall broadly distribute the report through the
				veterans service organizations, State boards, and local boards.
						(7)DefinitionsIn this subsection:
							(A)Information technologyThe term information
				technology means any equipment or interconnected system or subsystem of
				equipment—
								(i)used in the automatic acquisition, storage,
				analysis, evaluation, manipulation, management, movement, control, display,
				switching, interchange, transmission, or reception of data or information;
				and
								(ii)includes the following:
									(I)Computers.
									(II)Ancillary equipment for computers
				(including imaging peripherals, and input, output, and storage devices
				necessary for security and surveillance).
									(III)Peripheral equipment designed to be
				controlled by the central processing unit of a computer.
									(IV)Software.
									(V)Computer services (including support
				services).
									(VI)Other computer-related resources.
									(B)Institution of higher
				educationThe term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
							(C)Postsecondary educationThe term postsecondary
				education means—
								(i)a 4-year program of instruction, or not
				less than a 1-year program of instruction that is acceptable for credit toward
				a baccalaureate degree or an associate degree, offered by an institution of
				higher education; or
								(ii)a certificate or apprenticeship program at
				the postsecondary level offered by an institution of higher education, a
				nonprofit educational institution, or a labor-management partnership.
								(8)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $10,000,000 for each
				fiscal year.
						(g)Nursing, public health and allied health
				professional, and physician assistant military pathways demonstration
				program
						(1)In generalThe Secretary of Labor, after consultation
				with the Secretary of Veterans Affairs, Secretary of Defense, and Secretary of
				Health and Human Services, shall establish a demonstration program and carry
				out the program by making grants, on a competitive basis, to not more than 5
				entities for demonstration projects. The projects shall be designed to test the
				feasibility of methods of enabling transitioning military members to build on
				the technical skills learned in many military jobs, to enter the nursing,
				public health and allied health professional, and physician assistant
				workforces or continue their skills development in disciplines related to those
				workforces to meet the demand for nurses, public health and allied health
				professionals, and physician assistants.
						(2)Issues to be examinedIn carrying out the program, the Secretary
				may examine the feasibility of methods such as the following:
							(A)Methods to improve the transitions, skills
				development, and employment of transitioning military members for and in
				nursing, public health and allied health professional, and physician assistant
				occupations with wages sufficient to support families.
							(B)Methods to align nursing, public health and
				allied health professional, and physician assistant skills acquired in military
				occupations with skills required in related civilian health occupations,
				including aligning the skills—
								(i)using guidelines for assessments and
				credentials that employers value in the hiring process, and credentials that
				are industry-recognized and approved by the Secretary; and
								(ii)by means that may include the use of a
				modified or enhanced Department of Defense transition program or a Department
				of Labor transition program, such as the program carried out under chapter 41
				of title 38, United States Code.
								(C)Methods to ensure that military members
				receive education and training, including training through apprenticeship
				programs, and necessary support services, that are flexible, available
				(including available for deployed military members), adequate for individuals
				seeking to make the transition to civilian nursing, public health and allied
				health, and physician assistant occupations, and consistent with academic
				requirements of the institution involved.
							(D)Methods to align education and training
				programs, including apprenticeship programs, for veterans in nursing, public
				health and allied health professional, and physician assistant occupations with
				education and training programs for those occupations that are provided for the
				public.
							(E)Methods to enable military members to
				accelerate application for admission, acceptance, and graduation as students in
				nursing, public health and allied health, and physician assistant disciplines
				at 2-year and 4-year institutions of higher education, based on military
				credentials and experience.
							(F)Methods to help military members obtain
				credentials related to those health care occupations that are
				industry-recognized, are approved by the Secretary, and satisfy both military
				requirements and civilian requirements, prior to release of the members from
				the military.
							(3)EligibilityTo be eligible to receive a grant under
				this subsection, an entity shall submit an application to the Secretary of such
				time, in such manner, and containing such information as the Secretary may
				require including each of the following:
							(A)An assurance that the entity agrees that,
				in carrying out the project, the entity will work in conjunction with a local
				board and enter into a partnership that includes, as principal partners,
				employers, labor organizations, postsecondary education institutions including
				institutions of higher education, veterans service organizations, and other
				community organizations.
							(B)Information—
								(i)in demonstrating the capability of the
				entity in working with transitioning military members;
								(ii)demonstrating that the entity has a history
				of effective collaboration with—
									(I)health care employers;
									(II)State boards or local boards, as
				appropriate; and
									(III)institutions of higher education and other
				nursing, public health and allied health professional, and physician assistant
				educators or trainers; and
									(iii)demonstrating knowledge of training and
				best practices of the health care industry.
								(C)An assurance that the entity will
				participate in the Secretary’s evaluation plan for the demonstration program,
				including participating in required reporting for the plan.
							(4)Selection criteriaIn order to select entities to receive
				grants for projects under this subsection, the Secretary shall establish
				selection criteria consistent with this subsection and shall ensure that the
				criteria give priority to entities that demonstrate the ability to leverage of
				public or private funds to sustain such a project after the grant
				period.
						(5)Program evaluation and technical
				assistanceUsing not more
				than 10 percent of the amount made available to carry out this subsection, the
				Secretary may—
							(A)conduct an evaluation to determine
				promising methods of increasing the number of highly skilled transitioning
				military members who enter civilian nursing, public health and allied health,
				or physician assistant occupations and earn wages sufficient to support
				families; and
							(B)provide technical assistance to entities
				receiving grants under this subsection, relating to the promising
				methods.
							(6)ReportThe Secretary shall prepare and submit to
				the appropriate committees of Congress and Federal agencies a final report on
				the findings and outcomes of the demonstration program carried out under this
				subsection. The Secretary shall broadly distribute the report through the
				veterans service organizations, State boards, and local boards.
						(7)DefinitionsIn this subsection:
							(A)Allied health professionalThe term allied health
				professional means a health professional (other than a registered nurse
				or physician assistant) who—
								(i)has received a certificate, an associate
				degree, a baccalaureate degree, a master's degree, a doctoral degree, or
				postbaccalaureate training, in a science relating to health care;
								(ii)shares in the responsibility for the
				delivery of health care services or related services, including—
									(I)services relating to the identification,
				evaluation, and prevention of disease and disorders;
									(II)dietary and nutrition services;
									(III)health promotion services;
									(IV)rehabilitation services; or
									(V)health systems management services;
				and
									(iii)has not received—
									(I)a degree of doctor of medicine;
									(II)a degree of doctor of osteopathy;
									(III)a degree of doctor of dentistry or an
				equivalent degree;
									(IV)a degree of doctor of veterinary medicine
				or an equivalent degree;
									(V)a degree of doctor of optometry or an
				equivalent degree;
									(VI)a degree of doctor of podiatric medicine or
				an equivalent degree;
									(VII)a degree of bachelor of science in pharmacy
				or an equivalent degree;
									(VIII)a degree of doctor of pharmacy or an
				equivalent degree;
									(IX)a graduate degree in public health or an
				equivalent degree;
									(X)a degree of doctor of chiropractic or an
				equivalent degree;
									(XI)a graduate degree in health administration
				or an equivalent degree;
									(XII)a doctoral degree in clinical psychology or
				an equivalent degree;
									(XIII)a degree in social work or an equivalent
				degree; or
									(XIV)a degree in counseling or an equivalent
				degree.
									(B)Other termsThe terms apprenticeship
				program, institution of higher education, and
				postsecondary education have the meanings given the terms in
				subsection (f).
							(8)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $15,000,000 for each
				fiscal
				year.
						.
			(b)Conforming amendmentSection 174(b)(1) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2919(b)(1)) is amended by inserting
			 (other than subsection (f) or (g) of section 171) after
			 through 172.
			12.Veterans energy-related employment
			 program
			(a)In generalSection 168 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2913) is amended—
				(1)by redesignating subsection (b) as
			 subsection (c);
				(2)in subsection (a)—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(D)activities described in subsection
				(b).
							;
				and
					(3)by inserting after subsection (a) the
			 following:
					
						(b)Veterans Energy-Related Employment
				Program
							(1)Establishment of pilot program
								(A)In generalTo encourage the employment of eligible
				veterans in the energy industry, the Secretary shall carry out a Veterans
				Energy-Related Employment Program as a pilot program and as a program described
				in subsection (a).
								(B)GrantsUnder the pilot program, the Secretary
				shall award grants on a competitive basis to 3 States for the establishment and
				administration of State Energy-Related Employment Programs. In administering
				such a program, the State shall make grants to energy employers and
				labor-management organizations that collectively provide covered training,
				on-the-job training, apprenticeship programs registered as described in section
				171(f)(2)(C) (referred to individually in this subsection as an
				apprenticeship program), and certification classes to eligible
				veterans. Such a program may be referred to in this subsection as a
				State program.
								(2)Eligibility for grantsTo be eligible to receive a grant under the
				pilot program, a State shall submit to the Secretary an application that
				includes each of the following:
								(A)A proposal for the expenditure of grant
				funds to establish, and administer through a public-private partnership, a
				State Energy-Related Employment Program designed to provide covered training,
				on-the-job training, apprenticeship programs, and certification classes to a
				significant number of eligible veterans and ensure lasting and sustainable
				employment in well-paying jobs in the energy industry.
								(B)Evidence that the State has—
									(i)a population of eligible veterans, of an
				appropriate size for the State program;
									(ii)a robust and diverse energy industry;
				and
									(iii)the ability to carry out the State program
				described in the proposal under subparagraph (A).
									(C)Such other information and assurances as
				the Secretary may require.
								(3)Use of fundsA State that is the recipient of a grant
				under this subsection shall use the grant funds for each of the following
				purposes:
								(A)Making grants to energy employers and
				labor-management organizations to reimburse such employers and organizations
				for the cost of providing covered training, on-the-job training, apprenticeship
				programs, and certification classes to eligible veterans.
								(B)Conducting outreach to inform energy
				employers, labor-management organizations, and veterans, including veterans in
				rural areas, of their eligibility or potential eligibility for participation in
				the State program.
								(4)ConditionsUnder the pilot program, each State that
				receives a grant under this subsection shall be subject to each of the
				following conditions:
								(A)RepaymentThe State shall repay to the Secretary, on
				such date as shall be determined by the Secretary, any amount received under
				the pilot program that is not used for the purposes described in paragraph
				(3).
								(B)Submission of reportsThe State shall submit to the Secretary, at
				such times and containing such information as the Secretary shall require,
				reports on the use of the grant funds.
								(5)Employer requirementsIn order to receive a grant made by a State
				under the pilot program, an energy employer seeking the grant shall, or a
				labor-management organization seeking such a grant shall (in coordination with
				the energy employer involved)—
								(A)submit to the administrator of the State
				program an application that includes—
									(i)the rate of pay for each eligible veteran
				proposed to be served using grant funds;
									(ii)the average rate of pay for an individual
				employed by the energy employer in a similar position who is not an eligible
				veteran; and
									(iii)such other information and assurances as
				the administrator may require; and
									(B)agree to submit to the administrator, for
				each quarter, a report containing such information as the Secretary may
				specify.
								(6)LimitationNone of the funds made available to an
				energy employer or labor-management organization through a grant under the
				pilot program may be used to provide services of any kind to a person who is
				not an eligible veteran.
							(7)Report to CongressThe Secretary shall submit to Congress a
				report on the pilot program. The Secretary shall submit the report together
				with the report required to be submitted annually under section 4107(c) of
				title 38, United States Code, and with respect to the same year as is covered
				by such report. The report on the pilot program shall include a detailed
				description of activities carried out under this subsection and an evaluation
				of the program.
							(8)Administrative and reporting
				costsOf the amounts
				appropriated pursuant to the authorization of appropriations under paragraph
				(10), 2 percent shall be made available to the Secretary for administrative
				costs associated with implementing and evaluating the pilot program under this
				subsection and for preparing and submitting the report required under paragraph
				(7). The Secretary shall determine the appropriate maximum amount of each grant
				awarded under this subsection that may be used by the recipient for
				administrative and reporting costs.
							(9)DefinitionsIn this subsection:
								(A)Covered training, on-the-job training,
				apprenticeship programs, and certification classesThe
				term covered training, on-the-job training, apprenticeship programs, and
				certification classes means training, on-the-job training,
				apprenticeship programs, and certification classes that are—
									(i)designed to provide a veteran with skills
				that are particular to an energy industry and not directly transferable to
				employment in another industry; and
									(ii)approved as provided in paragraph (1) or
				(2), as appropriate, of subsection (a) of section 3687 of title 38, United
				States Code.
									(B)Eligible veteranThe term eligible veteran
				means a veteran described in subsection (a) who is employed by an energy
				employer and enrolled or participating in a covered training, on-the-job
				training, apprenticeship program, or certification class.
								(C)Energy employerThe term energy employer means
				an entity that employs individuals in a trade or business in an energy
				industry.
								(D)Energy industryThe term energy industry
				means any of the following industries:
									(i)The energy-efficient building,
				construction, or retrofits industry.
									(ii)The renewable electric power industry,
				including the wind and solar energy industries.
									(iii)The biofuels industry.
									(iv)The energy efficiency assessment industry
				that serves the residential, commercial, or industrial sector.
									(v)The oil and natural gas industry.
									(vi)The nuclear industry.
									(10)AppropriationsThere is authorized to be appropriated to
				the Secretary $10,000,000 for each of fiscal years 2011 through 2015, for the
				purpose of carrying out the pilot program described in this
				subsection.
							.
				(b)Conforming amendmentSection 174(a)(1) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2919(a)(1)) is amended by inserting
			 (other than section 168(b)) after 168.
			13.Grants for Emergency Medical Services
			 Personnel Training for VeteransSection 330J(c)(8) of the Public Health
			 Service Act (42 U.S.C. 254c–15(c)(8)) is amended by inserting before the period
			 the following: , including, as provided by the Secretary, may use funds
			 to provide to military veterans required coursework and training that take into
			 account, and are not duplicative of, previous medical coursework and training
			 received when such veterans were active members of the Armed Forces, to enable
			 such veterans to satisfy emergency medical services personnel certification
			 requirements, as determined by the appropriate State regulatory
			 entity.
		14.Veterans to Work pilot program
			(a)Veterans To Work programSubchapter III of chapter 169 of title 10,
			 United States Code, is amended by inserting after section 2856 the following
			 new section:
				
					2857.Veterans to Work pilot program 
						(a)Pilot program; purposesThe Secretary of Defense shall carry out a
				pilot program (to be known as the Veterans to Work pilot
				program) to determine—
							(1)the maximum feasible extent to which
				apprentices may be employed to work on military construction projects
				designated under subsection (b);
							(2)the maximum feasible extent to which the
				apprentices so employed are veterans; and
							(3)the feasibility of expanding the employment
				of apprentices to military construction projects in addition to those projects
				designated under subsection (b).
							(b)Designation of military construction
				projects for pilot program(1)For each of fiscal years 2011 through 2015,
				the Secretary of Defense shall, in consultation with the Secretaries of the
				military departments, designate for inclusion in the pilot program not less
				than 20 military construction projects (including unspecified minor military
				construction projects under section 2805(a) of this title) that will be
				conducted in that fiscal year.
							(2)In designating military construction
				projects under this subsection, the Secretary of Defense shall—
								(A)to the greatest extent possible, designate
				military construction projects that are located where there are veterans
				enrolled in qualified apprenticeship programs or veterans who could be enrolled
				in qualified apprenticeship programs in a cost-effective, timely, and feasible
				manner;
								(B)ensure geographic diversity among the
				military construction projects designated; and
								(C)select projects to be carried out in the
				continental United States, Alaska, Hawaii, Guam, Puerto Rico, the Northern
				Mariana Islands, and the United States Virgin Islands.
								(3)Unspecified minor military construction
				projects may not exceed 40 percent of the military construction projects
				designated under this subsection for a fiscal year.
							(c)Contract ProvisionsAny agreement that the Secretary of Defense
				or the Secretary of a military department enters into for a military
				construction project that is designated for inclusion in the pilot program
				shall ensure that, to the maximum extent feasible, apprentices shall be
				employed on the project and that, to the maximum extent feasible, such
				apprentices shall be veterans.
						(d)Qualified apprenticeship and other training
				programs
							(1)Participation by each contractor
				requiredEach contractor and
				subcontractor that seeks to provide construction services on military
				construction projects designated by the Secretary of Defense pursuant to
				subsection (b) shall submit adequate assurances with its bid or proposal that
				it participates in a qualified apprenticeship or other training program for
				each craft or trade classification of worker that it intends to employ to
				perform work on the project.
							(2)Qualified apprenticeship or other training
				program defined
								(A)In generalIn this section, the term qualified
				apprenticeship or other training program means an apprenticeship or
				other training program that qualifies as an employee welfare benefit plan, as
				defined in section 3(1) of the Employee Retirement Income Security Act of 1974
				(29 U.S.C. 1002(1)).
								(B)Certification of other programs in certain
				localitiesIn the event that
				the Secretary of Labor certifies that a qualified apprenticeship or other
				training program (as defined in subparagraph (A)) for a craft or trade
				classification of workers that a prospective contractor or subcontractor
				intends to employ, is not operated in the locality where the project will be
				performed, an apprenticeship or other training program that is not an employee
				welfare benefit plan (as defined in such section) may be certified by the
				Secretary as a qualified apprenticeship or other training program provided it
				is registered with the Office of Apprenticeship of the Department of Labor, or
				a State apprenticeship agency recognized by the Office of Apprenticeship for
				Federal purposes
								(e)Report(1)Not later than 150 days after the end of
				each fiscal year during which the pilot program is active, the Secretary of
				Defense shall submit to Congress a report that includes the following:
								(A)The progress of military construction
				projects designated pursuant to subsection (b) and the role of apprentices in
				achieving that progress.
								(B)Any challenges, difficulties, or problems
				encountered in recruiting apprentices or in recruiting veterans to become
				apprentices.
								(C)Cost differentials in the designated
				military construction projects when compared with similar projects completed
				contemporaneously, but not designated for the pilot program.
								(D)Evaluation of benefits derived from
				employing apprentices, including the following:
									(i)Workforce sustainability.
									(ii)Workforce skills enhancement.
									(iii)Increased short and long term
				cost-effectiveness.
									(iv)Improved veteran employment in sustainable
				wage fields.
									(E)Any additional benefits derived from
				employing apprentices and veteran apprentices.
								(F)Recommendations on how to more effectively
				employ apprentices in subsequent fiscal years.
								(G)Any other information the Secretary of
				Defense considers appropriate.
								(2)Not later than March 1, 2016, the Secretary
				of Defense shall submit to Congress a report that—
								(A)analyzes the pilot program in terms of its
				effect on the sustainability of a workforce to meet the military construction
				needs of the Armed Forces;
								(B)studies overall improvements in veteran
				employment in sustainable wage fields or professions; and
								(C)makes recommendations on the continuation,
				modification, or expansion of the pilot program on the basis of such factors as
				the Secretary of Defense determines appropriate, including the
				following:
									(i)Workforce sustainability.
									(ii)Cost-effectiveness.
									(iii)Community development.
									(f)DefinitionsIn this section:
							(1)The term apprentice means an
				individual who is employed pursuant to and individually registered in a
				qualified apprenticeship or other training program, as defined
				in subsection (d)(2)(A) or other apprenticeship or training programs recognized
				in accordance with subsection (d)(2)(B).
							(2)The term State means any of
				the several States, the District of Columbia, or territories of Guam, Puerto
				Rico, the Northern Mariana Islands, and the United States Virgin
				Islands.
							(3)The term veteran has the
				meaning given such term under section 101(2) of title
				38.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 subchapter III of chapter 169 of such title is amended by inserting after the
			 item relating to section 2856 the following new item:
				
					
						2857. Veterans to Work
				pilot
				program.
					
					.
			15.Report on recommendations for improvements
			 to the Transition Assistance Program to better meet the needs of members of the
			 Armed Forces and veterans
			(a)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of Labor,
			 acting through the Assistant Secretary of Labor for Veterans' Employment and
			 Training, shall jointly submit to the appropriate committees of Congress a
			 report setting forth recommendations for improvements and enhancements of the
			 Transition Assistance Program (TAP) in order to better meet the needs of
			 members of the Armed Forces and veterans.
			(b)ElementsThe report required by subsection (a) shall
			 include the following:
				(1)A description and assessment of the extent
			 to which the current Transition Assistance Program meets the needs of members
			 of the Armed Forces and veterans.
				(2)Recommendations for improvements and
			 enhancements of the Transition Assistance Program in order to ensure—
					(A)the comprehensiveness of the programs and
			 activities under the program; and
					(B)the consistency of the programs and
			 activities under the program across the Armed Forces and among the military
			 installations at which the program is carried out.
					(3)Recommendations for improvements and
			 enhancements of the Transition Assistance Program to ensure that the program
			 meets the needs of veterans residing in localities in the vicinity of military
			 installations at which the program is carried out.
				(4)A description and assessment of the
			 programs and activities offered to veterans who have completed participation in
			 the Transition Assistance Program in order to further assist such veterans in
			 their continuing transition from military life to civilian life, and
			 recommendations for programs and activities to improve and enhance such
			 assistance.
				(5)An estimate of the cost of implementing the
			 recommendations set forth pursuant to paragraphs (2), (3), and (4) during the
			 five fiscal years beginning after the date of the submittal of the
			 report.
				(6)Such other matters as the Secretary of
			 Defense and the Secretary of Labor jointly consider appropriate.
				(c)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
				(1)the Committee on Armed Services, the
			 Committee on Veterans' Affairs, and the Committee on Appropriations of the
			 Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Veterans' Affairs, and the Committee on Appropriations of the
			 House of Representatives.
				16.Study on program of transition assistance
			 modeled on National Guard Employment Enhancement Program of the Washington
			 National Guard
			(a)Study
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall complete a study of the National Guard Employment Enhancement Program of
			 the Washington National Guard to assess the feasibility and advisability of
			 carrying out a program of assistance modeled after such program for all members
			 of reserve components of the Armed Forces who transition from activity military
			 service to civilian life.
			(b)ReportUpon completion of the study required by
			 subsection (a), the Secretary shall submit to the appropriate committees of
			 Congress a report that includes the following:
				(1)The findings of the Secretary as a result
			 of the study.
				(2)The recommendation of the Secretary as to
			 the feasibility and advisability of carrying out a program of assistance as
			 described in subsection (a).
				(3)If the Secretary determines that carrying
			 out a program of assistance as described in subsection (a) is feasible and
			 advisable, an estimate of the cost to implement the program of
			 assistance.
				(c)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
				(1)the Committee on Armed Services, the
			 Committee on Veterans' Affairs, and the Committee on Appropriations of the
			 Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Veterans' Affairs, and the Committee on Appropriations of the
			 House of Representatives.
				
	
		1.Short titleThis Act may be cited as the
			 Veteran Employment Assistance Act of
			 2010.
		2.Veterans' business
			 center program
			(a)In
			 generalSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended by striking subsection (f) and
			 inserting the following:
				
					(f)Online
				coordination
						(1)DefinitionIn
				this subsection, the term veterans' assistance provider
				means—
							(A)a veterans' business
				center established under subsection (g);
							(B)an employee of the
				Administration assigned to the Office of Veterans Business Development;
				and
							(C)a veterans business
				ownership representative designated under subsection (g)(13)(B).
							(2)EstablishmentThe
				Associate Administrator shall establish an online mechanism to—
							(A)provide information that
				assists veterans' assistance providers in carrying out the activities of the
				veterans' assistance providers; and
							(B)coordinate and leverage
				the work of the veterans' assistance providers, including by allowing a
				veterans' assistance provider to—
								(i)distribute best practices
				and other materials;
								(ii)communicate with other
				veterans' assistance providers regarding the activities of the veterans'
				assistance provider on behalf of veterans; and
								(iii)pose questions to and
				request input from other veterans' assistance providers.
								(g)Veterans' Business
				Center Program
						(1)DefinitionsIn
				this subsection—
							(A)the term active
				duty has the meaning given that term in section 101 of title 10, United
				States Code;
							(B)the term private
				nonprofit organization means an entity that is described in section
				501(c) of the Internal Revenue Code of 1986 and exempt from taxation under
				section 501(a) of such Code;
							(C)the term
				Reservist means a member of a reserve component of the Armed
				Forces, as described in section 10101 of title 10, United States Code;
							(D)the term Service
				Corps of Retired Executives means the Service Corps of Retired
				Executives authorized under section 8(b)(1);
							(E)the term small
				business concern owned and controlled by veterans—
								(i)has the same meaning as
				in section 3(q); and
								(ii)includes a small
				business concern—
									(I)not less than 51 percent
				of which is owned by one or more spouses of veterans or, in the case of any
				publicly owned business, not less than 51 percent of the stock of which is
				owned by one or more spouses of veterans; and
									(II)the management and daily
				business operations of which are controlled by one or more spouses of
				veterans;
									(F)the term
				spouse, relating to a veteran, service-disabled veteran, or
				Reservist, includes an individual who is the spouse of a veteran,
				service-disabled veteran, or Reservist on the date on which the veteran,
				service-disabled veteran, or Reservist died;
							(G)the term veterans'
				business center program means the program established under paragraph
				(2)(A); and
							(H)the term women’s
				business center means a women’s business center described in section
				29.
							(2)Program
				Established
							(A)In
				generalThe Administrator, acting through the Associate
				Administrator, shall establish a veterans' business center program, under which
				the Associate Administrator may provide financial assistance to a private
				nonprofit organization to conduct a 5-year project for the benefit of small
				business concerns owned and controlled by veterans, which may be renewed for
				one or more additional 5-year periods.
							(B)Form of Financial
				AssistanceFinancial assistance under this subsection may be in
				the form of a grant, a contract, or a cooperative agreement.
							(3)Veterans' business
				centersEach private nonprofit organization that receives
				financial assistance under this subsection shall establish or operate a
				veterans' business center (which may include establishing or operating
				satellite offices in the region described in paragraph (5) served by that
				private nonprofit organization) that provides to veterans (including
				service-disabled veterans), Reservists, and the spouses of veterans (including
				service-disabled veterans) and Reservists—
							(A)financial advice,
				including training and counseling on applying for and securing business credit
				and investment capital, preparing and presenting financial statements, and
				managing cash flow and other financial operations of a small business
				concern;
							(B)management advice,
				including training and counseling on the planning, organization, staffing,
				direction, and control of each major activity and function of a small business
				concern;
							(C)marketing advice,
				including training and counseling on identifying and segmenting domestic and
				international market opportunities, preparing and executing marketing plans,
				developing pricing strategies, locating contract opportunities, negotiating
				contracts, and using public relations and advertising techniques; and
							(D)advice, including
				training and counseling, for Reservists and the spouses of Reservists.
							(4)Application
							(A)In
				generalA private nonprofit organization desiring to receive
				financial assistance under this subsection shall submit an application to the
				Associate Administrator at such time and in such manner as the Associate
				Administrator may require.
							(B)5-year
				planEach application described in subparagraph (A) shall include
				a 5-year plan on proposed fundraising and training activities relating to the
				veterans' business center.
							(C)Determination and
				NotificationNot later than 60 days after the date on which a
				private nonprofit organization submits an application under subparagraph (A),
				the Associate Administrator shall approve or deny the application and notify
				the applicant of the determination.
							(D)Availability of
				applicationThe Associate Administrator shall make every effort
				to make the application under subparagraph (A) available online.
							(5)EligibilityThe
				Associate Administrator may select to receive financial assistance under this
				subsection—
							(A)a Veterans Business
				Outreach Center established by the Administrator under section 8(b)(17) on or
				before the day before the date of enactment of this subsection; or
							(B)private nonprofit
				organizations located in various regions of the United States, as the Associate
				Administrator determines is appropriate.
							(6)Selection
				criteria
							(A)In
				generalThe Associate Administrator shall establish selection
				criteria, stated in terms of relative importance, to evaluate and rank
				applicants under paragraph (5)(C) for financial assistance under this
				subsection.
							(B)CriteriaThe
				selection criteria established under this paragraph shall include—
								(i)the experience of the
				applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of veterans, and the spouses of veterans, who own
				or may own small business concerns;
								(ii)for an applicant for
				initial financial assistance under this subsection—
									(I)the ability of the
				applicant to begin operating a veterans' business center within a minimum
				amount of time; and
									(II)the geographic region to
				be served by the veterans' business center;
									(iii)the demonstrated
				ability of the applicant to—
									(I)provide managerial
				counseling and technical assistance to entrepreneurs; and
									(II)coordinate services
				provided by veterans services organizations and other public or private
				entities; and
									(iv)for any applicant for a
				renewal of financial assistance under this subsection, the results of the most
				recent examination under paragraph (10) of the veterans' business center
				operated by the applicant.
								(C)Criteria publicly
				availableThe Associate Administrator shall—
								(i)make publicly available
				the selection criteria established under this paragraph; and
								(ii)include the criteria in
				each solicitation for applications for financial assistance under this
				subsection.
								(7)Amount of
				assistanceThe amount of financial assistance provided under this
				subsection to a private nonprofit organization for each fiscal year shall
				be—
							(A)not less than $150,000;
				and
							(B)not more than
				$200,000.
							(8)Federal share
							(A)In general
								(i)Initial financial
				assistanceExcept as provided in clause (ii) and subparagraph
				(E), a private nonprofit organization that receives financial assistance under
				this subsection shall provide non-Federal contributions for the operation of
				the veterans' business center established by the private nonprofit organization
				in an amount equal to—
									(I)in each of the first and
				second years of the project, not less than 33 percent of the amount of the
				financial assistance received under this subsection; and
									(II)in each of the third
				through fifth years of the project, not less than 50 percent of the amount of
				the financial assistance received under this subsection.
									(ii)RenewalsA
				private nonprofit organization that receives a renewal of financial assistance
				under this subsection shall provide non-Federal contributions for the operation
				of the veterans' business center established by the private nonprofit
				organization in an amount equal to not less than 50 percent of the amount of
				the financial assistance received under this subsection.
								(B)Form of non-federal
				shareNot more than 50 percent of the non-Federal share for a
				project carried out using financial assistance under this subsection may be in
				the form of in-kind contributions.
							(C)Timing of
				disbursementThe Associate Administrator may disburse not more
				than 25 percent of the financial assistance awarded to a private nonprofit
				organization before the private nonprofit organization obtains the non-Federal
				share required under this paragraph with respect to that award.
							(D)Failure to obtain
				non-federal funding
								(i)In
				generalIf a private nonprofit organization that receives
				financial assistance under this subsection fails to obtain the non-Federal
				share required under this paragraph during any fiscal year, the private
				nonprofit organization may not receive a disbursement under this subsection in
				a subsequent fiscal year or a disbursement for any other project funded by the
				Administration, unless the Administrator makes a written determination that the
				private nonprofit organization will be able to obtain a non-Federal
				contribution.
								(ii)RestorationA
				private nonprofit organization prohibited from receiving a disbursement under
				clause (i) in a fiscal year may receive financial assistance in a subsequent
				fiscal year if the organization obtains the non-Federal share required under
				this paragraph for the subsequent fiscal year.
								(E)Waiver of non-Federal
				share
								(i)In
				generalUpon request by a private nonprofit organization, and in
				accordance with this subparagraph, the Administrator may waive, in whole or in
				part, the requirement to obtain non-Federal funds under subparagraph (A) for a
				fiscal year. The Administrator may not waive the requirement for a private
				nonprofit organization to obtain non-Federal funds under this subparagraph for
				more than a total of 2 fiscal years.
								(ii)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal funds under
				this subparagraph, the Administrator shall consider—
									(I)the economic conditions
				affecting the private nonprofit organization;
									(II)the impact a waiver
				under this subparagraph would have on the credibility of the veterans' business
				center program;
									(III)the demonstrated
				ability of the private nonprofit organization to raise non-Federal funds;
				and
									(IV)the performance of the
				private nonprofit organization.
									(iii)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal funds under
				this subparagraph if granting the waiver would undermine the credibility of the
				veterans' business center program.
								(9)Contract
				authorityA veterans' business center may enter into a contract
				with a Federal department or agency to provide specific assistance to veterans,
				service-disabled veterans, Reservists, or the spouses of veterans,
				service-disabled veterans, or Reservists. Performance of such contract shall
				not hinder the veterans' business center in carrying out the terms of the grant
				received by the veterans' business centers from the Administrator.
						(10)Examination and
				determination of viability
							(A)Examination
								(i)In
				generalThe Associate Administrator shall conduct an annual
				examination of the programs and finances of each veterans' business center
				established or operated using financial assistance under this
				subsection.
								(ii)FactorsIn
				conducting the examination under clause (i), the Associate Administrator shall
				consider whether the veterans' business center has failed—
									(I)to provide the
				information required to be provided under subparagraph (B), or the information
				provided by the center is inadequate;
									(II)the center has failed to
				comply with a requirement for participation in the veterans' business center
				program, as determined by the Assistant Administrator, including—
										(aa)failure to acquire or
				properly document a non-Federal share;
										(bb)failure to establish an
				appropriate partnership or program for marketing and outreach to small business
				concerns;
										(cc)failure to achieve
				results described in a financial assistance agreement; and
										(dd)failure to provide to
				the Administrator a description of the amount and sources of any non-Federal
				funding received by the center;
										(III)to carry out the 5-year
				plan under in paragraph (4)(B); or
									(IV)to meet the eligibility
				requirements under paragraph (5).
									(B)Information
				providedIn the course of an examination under subparagraph (A),
				the veterans' business center shall provide to the Associate
				Administrator—
								(i)an itemized cost
				breakdown of actual expenditures for costs incurred during the most recent full
				fiscal year;
								(ii)documentation of the
				amount of non-Federal contributions obtained and expended by the veterans'
				business center during the most recent full fiscal year; and
								(iii)with respect to any
				in-kind contribution under paragraph (8)(B), verification of the existence and
				valuation of such contributions.
								(C)Determination of
				viabilityThe Associate Administrator shall analyze the results
				of each examination under this paragraph and, based on that analysis, make a
				determination regarding the viability of the programs and finances of each
				veterans' business center.
							(D)Discontinuation of
				funding
								(i)In
				generalThe Associate Administrator may discontinue an award of
				financial assistance to a private nonprofit organization at any time if the
				Associate Administrator determines under subparagraph (C) that the veterans'
				business center operated by that organization is not viable.
								(ii)RestorationThe
				Associate Administrator may continue to provide financial assistance to a
				private nonprofit organization in a subsequent fiscal year if the Associate
				Administrator determines under subparagraph (C) that the veterans' business
				center is viable.
								(11)Privacy
				requirements
							(A)In
				generalExcept as provided in subparagraph (B), a veterans'
				business center established or operated using financial assistance provided
				under this subsection may not disclose the name, address, or telephone number
				of any individual or small business concern that receives advice from the
				veterans' business center without the consent of the individual or small
				business concern.
							(B)ExceptionA
				veterans' business center may disclose information described in subparagraph
				(A)—
								(i)if the Administrator or
				Associate Administrator is ordered to make such a disclosure by a court in any
				civil or criminal enforcement action initiated by a Federal or State agency;
				or
								(ii)to the extent that the
				Administrator or Associate Administrator determines that such a disclosure is
				necessary to conduct a financial audit of a veterans' business center.
								(C)Administration use of
				informationThis paragraph does not—
								(i)restrict access by the
				Administrator to program activity data; or
								(ii)prevent the
				Administrator from using information not described in subparagraph (A) to
				conduct surveys of individuals or small business concerns that receive advice
				from a veterans' business center.
								(D)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures under subparagraph (B)(ii).
							(12)Report
							(A)In
				generalNot later than 60 days after the end of each fiscal year,
				the Associate Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the effectiveness of the veterans' business
				center program in each region during the most recent full fiscal year.
							(B)ContentsEach
				report under this paragraph shall include, at a minimum, for each veterans'
				business center established or operated using financial assistance provided
				under this subsection—
								(i)the number of individuals
				receiving assistance from the veterans' business center, including the number
				of such individuals who are—
									(I)veterans or spouses of
				veterans;
									(II)service-disabled
				veterans or spouses of service-disabled veterans; or
									(III)Reservists or spouses
				of Reservists;
									(ii)the number of startup
				small business concerns formed by individuals receiving assistance from the
				veterans' business center, including—
									(I)veterans or spouses of
				veterans;
									(II)service-disabled
				veterans or spouses of service-disabled veterans; or
									(III)Reservists or spouses
				of Reservists;
									(iii)the gross receipts of
				small business concerns that receive advice from the veterans' business
				center;
								(iv)the employment increases
				or decreases of small business concerns that receive advice from the veterans'
				business center;
								(v)to the maximum extent
				practicable, the increases or decreases in profits of small business concerns
				that receive advice from the veterans' business center; and
								(vi)the results of the
				examination of the veterans' business center under paragraph (10).
								(13)Coordination of
				efforts and consultation
							(A)Coordination and
				consultationTo the extent practicable, the Associate
				Administrator and each private nonprofit organization that receives financial
				assistance under this subsection shall—
								(i)coordinate outreach and
				other activities with other programs of the Administration and the programs of
				other Federal agencies;
								(ii)consult with technical
				representatives of the district offices of the Administration in carrying out
				activities using financial assistance under this subsection; and
								(iii)provide information to
				the veterans business ownership representatives designated under subparagraph
				(B) and coordinate with the veterans business ownership representatives to
				increase the ability of the veterans business ownership representatives to
				provide services throughout the area served by the veterans business ownership
				representatives.
								(B)Veterans business
				ownership representatives
								(i)DesignationThe
				Administrator shall designate not fewer than 1 individual in each district
				office of the Administration as a veterans business ownership representative,
				who shall communicate and coordinate activities of the district office with
				private nonprofit organizations that receive financial assistance under this
				subsection.
								(ii)Initial
				designationThe first individual in each district office of the
				Administration designated by the Administrator as a veterans business ownership
				representative under clause (i) shall be an individual that is employed by the
				Administration on the date of enactment of this subsection.
								(14)Existing
				contractsAn award of financial assistance under this subsection
				shall not void any contract between a private nonprofit organization and the
				Administration that is in effect on the date of such award.
						(h)Authorization of
				appropriationsThere are authorized to be appropriated—
						(1)to carry out subsections
				(a) through (f), $2,000,000 for each of fiscal years 2011 through 2013;
				and
						(2)to carry out subsection (g)—
							(A)$8,000,000 for fiscal
				year 2011;
							(B)$8,500,000 for fiscal
				year 2012; and
							(C)$9,000,000 for fiscal
				year
				2013.
							.
			(b)GAO Reports
				(1)DefinitionsIn
			 this subsection—
					(A)the terms small
			 business concern and veteran have the meanings given those
			 terms under section 3 of the Small Business Act (15 U.S.C. 632); and
					(B)the terms
			 Reservist, small business concern owned and controlled by
			 veterans, and veterans’ business center program have the
			 meanings given those terms in section 32(g) of the Small Business Act, as added
			 by this section.
					(2)Report on access to
			 credit
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report
			 regarding the ability of small business concern owned and controlled by
			 veterans to access credit to—
						(i)the Committee on Veterans' Affairs and the
			 Committee on Small Business and Entrepreneurship of the Senate; and
						(ii)the Committee on Veterans' Affairs and the
			 Committee on Small Business of the House of Representatives.
						(B)ContentsThe
			 report submitted under subparagraph (A) shall include an analysis of—
						(i)the sources of credit
			 used by small business concerns owned and controlled by veterans and percentage
			 of the credit obtained by small business concern owned and controlled by
			 veterans that is obtained from each source;
						(ii)the default rate for
			 small business concerns owned and controlled by veterans separately for each
			 source of credit described in clause (i), as compared to the default rate for
			 the source of credit for small business concerns generally;
						(iii)the Federal lending
			 programs available to provide credit to small business concerns owned and
			 controlled by veterans;
						(iv)gaps, if any, in the
			 availability of credit for small business concerns owned and controlled by
			 veterans that are not being filled by the Federal Government or private
			 sources;
						(v)obstacles faced by
			 veterans in trying to access credit;
						(vi)the extent to which
			 deployment and other military responsibilities affect the credit history of
			 veterans and Reservists; and
						(vii)the extent to which
			 veterans are aware of Federal programs targeted towards helping veterans access
			 credit.
						(3)Report on veterans’
			 business center program
					(A)In
			 generalNot later than 60 days after the end of the second fiscal
			 year beginning after the date on which the veterans’ business center program is
			 established, the Comptroller General of the United States shall evaluate the
			 effectiveness of the veterans’ business center program, and submit to Congress
			 a report on the results of that evaluation.
					(B)ContentsThe
			 report submitted under subparagraph (A) shall include—
						(i)an assessment of—
							(I)the use of amounts made
			 available to carry out the veterans’ business center program;
							(II)the effectiveness of the
			 services provided by each private nonprofit organization receiving financial
			 assistance under the veterans’ business center program;
							(III)whether the services
			 described in clause (ii) are duplicative of services provided by other veteran
			 service organizations, programs of the Small Business Administration, or
			 programs of another Federal department or agency and, if so, recommendations
			 regarding how to alleviate the duplication of the services; and
							(IV)whether there are areas
			 of the United States in which there are not adequate entrepreneurial services
			 for small business concerns owned and controlled by veterans and, if so,
			 whether there is a veterans' business center established under the veterans’
			 business center program providing services to that area; and
							(ii)recommendations, if any,
			 for improving the veterans’ business center program.
						3.Reporting requirement
			 for interagency task force on small businesses owned and controlled by disabled
			 veteransSection 32(c) of the
			 Small Business Act (15 U.S.C. 657b(c)) is amended by adding at the end the
			 following:
			
				(4)ReportNot
				less frequently than twice each year, the Administrator shall submit to
				Congress a report on the appointments made to and activities of the task
				force.
				.
		4.Repeal of authority to
			 award new grants and renewal of previously awarded grants for outreach programs
			 for veterans
			(a)DefinitionIn
			 this section, the term covered grant, contract, or cooperative
			 agreement means a grant, contract, or cooperative agreement that
			 was—
				(1)made or entered into
			 under section 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17));
			 and
				(2)in effect on or before
			 the date described in subsection (b)(2).
				(b)Repeal
				(1)In
			 generalSection 8(b) of the Small Business Act (15 U.S.C. 637(b))
			 is amended—
					(A)in paragraph (15), by
			 adding and at the end;
					(B)in paragraph (16), by
			 striking ; and and inserting a period; and
					(C)by striking paragraph
			 (17).
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 60
			 days after the date of enactment of this Act.
				(c)Transitional
			 rules
				(1)In
			 GeneralNotwithstanding any other provision of law, a covered
			 grant, contract, or cooperative agreement shall remain in full force and effect
			 under the terms, and for the duration, of the covered grant, contract, or
			 agreement.
				(2)Additional
			 requirementsAny organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement shall be subject to the
			 requirements of section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by this Act).
				(d)Renewal of financial
			 assistanceAn organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement may apply for a renewal of
			 the grant, contract, or agreement under the terms and conditions described in
			 section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as added by this
			 Act).
			5.Military Pathways
			 Demonstration Programs
			(a)Information Technology
			 Military Pathways Demonstration Program
				(1)In
			 generalThe Secretary of Labor, acting through the Assistant
			 Secretary for Veterans' Employment and Training, after consultation with the
			 Secretary of Veterans Affairs and the Secretary of Defense, shall establish a
			 demonstration program and carry out the program by making grants, on a
			 competitive basis, to not more than 5 entities for demonstration projects. The
			 projects shall be designed to test the feasibility of methods of enabling
			 transitioning military members to build on the technical skills learned in many
			 military jobs, to enter the information technology workforce or continue their
			 skills development in the information technology disciplines to meet the demand
			 for information technology workforce readiness in computer specialist and
			 related information technology jobs.
				(2)Issues to be
			 examinedIn carrying out the program, the Secretary may examine
			 the feasibility of methods such as the following:
					(A)Methods to improve the
			 transitions, skills development, and employment of transitioning military
			 members for and in information technology occupations with wages sufficient to
			 support families.
					(B)Methods to align the
			 information technology skills acquired in military occupations with skills
			 required in civilian information technology occupations in new, emerging, or
			 viable industries, including aligning the skills—
						(i)using guidelines for
			 assessments and credentials that employers value in the hiring process, and
			 credentials that are industry-recognized and approved by the Secretary;
			 and
						(ii)by means that may
			 include the use of a modified or enhanced Department of Defense transition
			 program or a Department of Labor transition program, such as the program
			 carried out under chapter 41 of title 38, United States Code.
						(C)Methods to ensure that
			 military members receive education and training, including training through
			 apprenticeship programs, and necessary support services, that are flexible,
			 available (including available for deployed military members), adequate for
			 individuals seeking to make the transition to civilian information technology
			 occupations, and consistent with academic requirements of the institution
			 involved.
					(D)Methods to enable
			 military members to accelerate application for admission, acceptance, and
			 graduation as students in computer science, engineering, and related
			 disciplines at 2-year and 4-year institutions of higher education, based on
			 military credentials and experience.
					(E)Methods to help military
			 members obtain information technology credentials that are industry-recognized,
			 are approved by the Secretary, and satisfy both military requirements and
			 civilian requirements, prior to release of the members from the
			 military.
					(3)EligibilityTo
			 be eligible to receive a grant under this subsection, an entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require, including each of the
			 following:
					(A)An assurance that the
			 entity agrees that, in carrying out the project, the entity will work in
			 conjunction with a local board and enter into a partnership that includes, as
			 principal partners, employers, labor organizations, postsecondary education
			 institutions including institutions of higher education, veterans service
			 organizations, and other community organizations.
					(B)Information—
						(i)demonstrating the
			 capability of the entity in working with transitioning military members;
						(ii)demonstrating that the
			 entity has a history of effective collaboration with—
							(I)the information
			 technology industry or an industry with significant information technology
			 jobs;
							(II)State boards or local
			 boards, as appropriate; and
							(III)institutions of higher
			 education and other information technology educators or trainers; and
							(iii)demonstrating knowledge
			 of training and best practices of the information technology industry.
						(C)An assurance that the
			 entity will participate in the Secretary's evaluation plan for the
			 demonstration program, including participating in required reporting for the
			 plan.
					(4)Selection
			 criteriaIn order to select entities to receive grants for
			 projects under this subsection, the Secretary shall establish selection
			 criteria consistent with this subsection and shall ensure that the criteria
			 give priority to each of the following types of entities:
					(A)Entities that demonstrate
			 the ability to leverage public or private funds to sustain such a project after
			 the grant period.
					(B)Entities that have
			 relationships with institutions of higher education or with qualified
			 community-based organizations that provide training.
					(C)Entities that have
			 relationships with employers, labor organizations, and other entities that will
			 provide earn and learn opportunities to veterans.
					(D)Entities that have
			 experience working with veterans and facilitating transitions from military to
			 civilian work environments.
					(E)Entities that have
			 experience designing contextualized learning programs that integrate basic
			 adult education with skills training.
					(5)Program evaluation and
			 technical assistanceUsing not more than 10 percent of the amount
			 made available to carry out this subsection, the Secretary may—
					(A)conduct an evaluation to
			 determine promising methods of increasing the number of highly skilled
			 transitioning military members who enter civilian information technology
			 occupations and earn wages sufficient to support families; and
					(B)provide technical
			 assistance to entities receiving grants under this subsection, relating to the
			 promising methods.
					(6)DefinitionIn
			 this subsection, the term information technology means any
			 equipment or interconnected system or subsystem of equipment—
					(A)used in the automatic
			 acquisition, storage, analysis, evaluation, manipulation, management, movement,
			 control, display, switching, interchange, transmission, or reception of data or
			 information; and
					(B)includes the
			 following:
						(i)Computers.
						(ii)Ancillary equipment for
			 computers (including imaging peripherals, and input, output, and storage
			 devices necessary for security and surveillance).
						(iii)Peripheral equipment
			 designed to be controlled by the central processing unit of a computer.
						(iv)Software.
						(v)Computer services
			 (including support services).
						(vi)Other computer-related
			 resources.
						(7)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $4,000,000 for each of fiscal years 2011 through
			 2013.
				(b)Nursing, Public Health
			 and Allied Health Professional, and Physician Assistant Military Pathways
			 Demonstration Program
				(1)In
			 generalThe Secretary of Labor, acting through the Assistant
			 Secretary for Veterans' Employment and Training, after consultation with the
			 Secretary of Veterans Affairs, Secretary of Defense, and Secretary of Health
			 and Human Services, shall establish a demonstration program and carry out the
			 program by making grants, on a competitive basis, to not more than 5 entities
			 for demonstration projects. The projects shall be designed to test the
			 feasibility of methods of enabling transitioning military members to build on
			 the technical skills learned in many military jobs, to enter the nursing,
			 public health and allied health professional, and physician assistant
			 workforces or continue their skills development in disciplines related to those
			 workforces to meet the demand for nurses, public health and allied health
			 professionals, and physician assistants.
				(2)Issues to be
			 examinedIn carrying out the program, the Secretary may examine
			 the feasibility of methods such as the following:
					(A)Methods to improve the
			 transitions, skills development, and employment of transitioning military
			 members for and in nursing, public health and allied health professional, and
			 physician assistant occupations with wages sufficient to support
			 families.
					(B)Methods to align nursing,
			 public health and allied health professional, and physician assistant skills
			 acquired in military occupations with skills required in related civilian
			 health occupations, including aligning the skills—
						(i)using guidelines for
			 assessments and credentials that employers value in the hiring process, and
			 credentials that are industry-recognized and approved by the Secretary;
			 and
						(ii)by means that may
			 include the use of a modified or enhanced Department of Defense transition
			 program or a Department of Labor transition program, such as the program
			 carried out under chapter 41 of title 38, United States Code.
						(C)Methods to ensure that
			 military members receive education and training, including training through
			 apprenticeship programs, and necessary support services, that are flexible,
			 available (including available for deployed military members), adequate for
			 individuals seeking to make the transition to civilian nursing, public health
			 and allied health, and physician assistant occupations, and consistent with
			 academic requirements of the institution involved.
					(D)Methods to align
			 education and training programs, including apprenticeship programs, for
			 veterans in nursing, public health and allied health professional, and
			 physician assistant occupations with education and training programs for those
			 occupations that are provided for the public.
					(E)Methods to enable
			 military members to accelerate application for admission, acceptance, and
			 graduation as students in nursing, public health and allied health, and
			 physician assistant disciplines at 2-year and 4-year institutions of higher
			 education, based on military credentials and experience.
					(F)Methods to help military
			 members obtain credentials related to those health care occupations that are
			 industry-recognized, are approved by the Secretary, and satisfy both military
			 requirements and civilian requirements, prior to release of the members from
			 the military.
					(3)EligibilityTo
			 be eligible to receive a grant under this subsection, an entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require including each of the
			 following:
					(A)An assurance that the
			 entity agrees that, in carrying out the project, the entity will work in
			 conjunction with a local board and enter into a partnership that includes, as
			 principal partners, employers, labor organizations, postsecondary education
			 institutions including institutions of higher education, veterans service
			 organizations, and other community organizations.
					(B)Information—
						(i)in demonstrating the
			 capability of the entity in working with transitioning military members;
						(ii)demonstrating that the
			 entity has a history of effective collaboration with—
							(I)health care
			 employers;
							(II)State boards or local
			 boards, as appropriate; and
							(III)institutions of higher
			 education and other nursing, public health and allied health professional, and
			 physician assistant educators or trainers; and
							(iii)demonstrating knowledge
			 of training and best practices of the health care industry.
						(C)An assurance that the
			 entity will participate in the Secretary's evaluation plan for the
			 demonstration program, including participating in required reporting for the
			 plan.
					(4)Selection
			 criteriaIn order to select entities to receive grants for
			 projects under this subsection, the Secretary shall establish selection
			 criteria consistent with this subsection and shall ensure that the criteria
			 give priority to entities that demonstrate the ability to leverage of public or
			 private funds to sustain such a project after the grant period.
				(5)Program evaluation and
			 technical assistanceUsing not more than 10 percent of the amount
			 made available to carry out this subsection, the Secretary may—
					(A)conduct an evaluation to
			 determine promising methods of increasing the number of highly skilled
			 transitioning military members who enter civilian nursing, public health and
			 allied health, or physician assistant occupations and earn wages sufficient to
			 support families; and
					(B)provide technical
			 assistance to entities receiving grants under this subsection, relating to the
			 promising methods.
					(6)DefinitionIn
			 this subsection, the term allied health professional means a
			 health professional (other than a registered nurse or physician assistant)
			 who—
					(A)has received a
			 certificate, an associate degree, a baccalaureate degree, a master's degree, a
			 doctoral degree, or postbaccalaureate training, in a science relating to health
			 care;
					(B)shares in the
			 responsibility for the delivery of health care services or related services,
			 including—
						(i)services relating to the
			 identification, evaluation, and prevention of disease and disorders;
						(ii)dietary and nutrition
			 services;
						(iii)health promotion
			 services;
						(iv)rehabilitation services;
			 or
						(v)health systems management
			 services; and
						(C)has not received—
						(i)a degree of doctor of
			 medicine;
						(ii)a degree of doctor of
			 osteopathy;
						(iii)a degree of doctor of
			 dentistry or an equivalent degree;
						(iv)a degree of doctor of
			 veterinary medicine or an equivalent degree;
						(v)a degree of doctor of
			 optometry or an equivalent degree;
						(vi)a degree of doctor of
			 podiatric medicine or an equivalent degree;
						(vii)a degree of bachelor of
			 science in pharmacy or an equivalent degree;
						(viii)a degree of doctor of
			 pharmacy or an equivalent degree;
						(ix)a graduate degree in
			 public health or an equivalent degree;
						(x)a degree of doctor of
			 chiropractic or an equivalent degree;
						(xi)a graduate degree in
			 health administration or an equivalent degree;
						(xii)a doctoral degree in
			 clinical psychology or an equivalent degree;
						(xiii)a degree in social
			 work or an equivalent degree; or
						(xiv)a degree in counseling
			 or an equivalent degree.
						(7)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $4,000,000 for each of fiscal years 2011 through
			 2013.
				(c)Law enforcement and
			 security military pathways demonstration program
				(1)In
			 generalThe Secretary of Labor, acting through the Assistant
			 Secretary of Labor for Veterans' Employment and Training and after consultation
			 with the Secretary of Veterans Affairs and the Secretary of Defense, shall
			 establish a demonstration program and carry out the program by making grants,
			 on a competitive basis, for demonstration projects. The projects shall be
			 designed to test the feasibility of methods of enabling transitioning military
			 members to build on skills learned in many military jobs, to enter the law
			 enforcement and security workforce or continue their skills development in law
			 enforcement and security disciplines to meet the demand for law enforcement and
			 security officers.
				(2)Annual number of
			 grantsIn any 12-month period of the demonstration program, the
			 Secretary may not award more than 5 grants for demonstration projects described
			 in this subsection.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $4,000,000 for each of fiscal years 2011 through
			 2013.
				(d)Monitoring of use of
			 fundsThe Secretary shall monitor and evaluate the use of amounts
			 made available through grants made under this section. In monitoring and
			 evaluating the use of such amounts, the Secretary shall collect from the grant
			 recipients such information as the Secretary considers to be appropriate,
			 including data on the outcomes relating to the services provided to each
			 veteran under this section.
			(e)ReportNot
			 later than 180 days after the completion of the demonstration programs carried
			 out under subsections (a), (b), and (c), the Secretary shall prepare and
			 submit, to the appropriate committees of Congress and heads of appropriate
			 Federal agencies, a report on the findings and outcomes of the demonstration
			 programs. The report shall include analysis and a description of methods for
			 enabling veterans to transfer military occupational skills from military
			 service to employment in the civilian labor market. The Secretary shall broadly
			 distribute the report through the veterans service organizations, State boards,
			 and local boards.
			(f)DefinitionsIn
			 this section:
				(1)Apprenticeship
			 programThe term apprenticeship program means a
			 program registered under the Act of August 16, 1937 (commonly known as the
			 National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C.
			 50 et seq.).
				(2)Institution of higher
			 educationThe term institution of higher education
			 has the meaning given the term in section 101 of the Higher Education Act of
			 1965 (20 U.S.C. 1001).
				(3)Postsecondary
			 educationThe term postsecondary education
			 means—
					(A)a 4-year program of
			 instruction, or not less than a 1-year program of instruction that is
			 acceptable for credit toward a baccalaureate degree or an associate degree,
			 offered by an institution of higher education; or
					(B)a certificate or
			 apprenticeship program at the postsecondary level offered by an institution of
			 higher education, a nonprofit educational institution, or a labor-management
			 partnership.
					(4)Workforce investment
			 definitionsThe terms adult education,
			 community-based organization, local board,
			 Secretary, State board, and veteran have
			 the meanings given the terms in section 101 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801).
				6.Veterans corps grant
			 programs
			(a)Grant program
			 required
				(1)In
			 generalThe Secretary of Veterans Affairs shall, in consultation
			 with the Secretary of Labor, establish—
					(A)a grant program to award
			 grants to States to establish veteran-to-veteran corps; and
					(B)a grant program to award
			 grants to States to establish veterans conservation corps.
					(2)DurationThe
			 Secretary of Veterans Affairs shall carry out each grant program established
			 under paragraph (1) during the three-year period beginning on the date of the
			 commencement of the grant program.
				(3)Maximum
			 amountThe amount of a grant awarded to a State under this
			 section in any year may not exceed $250,000.
				(4)Annual number of
			 grantsIn any 12-month period of a grant program established
			 under paragraph (1), the Secretary may not award more than five grants under
			 that program.
				(b)Veteran-to-Veteran
			 CorpsFor purposes of this section, a veteran-to-veteran corps is
			 a corps that—
				(1)is established by a State
			 or State-approved entity—
					(A)within the veterans
			 agency of the State; or
					(B)in affiliation with the
			 veterans agency of the State; and
					(2)provides veterans with
			 volunteer and employment opportunities with respect to projects for one or more
			 of the following:
					(A)Meeting the needs of
			 homeless veterans.
					(B)Helping veterans find
			 gainful employment, including entrepreneurship opportunities.
					(C)Connecting veterans with
			 the care and benefits they may be eligible for under laws administered by the
			 Secretary.
					(c)Veterans Conservation
			 CorpsFor purposes of this section, a veterans conservation corps
			 is a corps that—
				(1)is established by a
			 State—
					(A)within the veterans
			 agency of the State; or
					(B)in affiliation with the
			 veterans agency of the State; and
					(2)provides veterans with
			 volunteer and employment opportunities with respect to conservation projects
			 for one or more of the following:
					(A)To restore natural
			 habitat.
					(B)To maintain Federal,
			 State, or local—
						(i)forest lands;
						(ii)parks and reserves;
			 and
						(iii)other reservations,
			 water, and outdoor lands.
						(C)To maintain and improve
			 urban and suburban storm water management facilities and other water management
			 facilities.
					(D)To carry out hazardous
			 materials and spills response, energy efficiency and other environmental
			 maintenance, stewardship, and restoration projects.
					(d)Training, Education,
			 and Certification
				(1)In
			 generalA State receiving a grant under this section to establish
			 a veteran-to-veteran corps or a veterans conservation corps shall ensure that
			 such corps incorporates into the volunteer and employment opportunities
			 provided by such corps sufficient training, education, and certification in
			 related fields.
				(2)ConsultationSuch
			 State shall ensure that, in incorporating training, education, and
			 certification into volunteer and employment opportunities under paragraph (1),
			 the veteran-to-veteran corps and the veterans conservation corps consults with
			 the following:
					(A)State and local workforce
			 investment boards.
					(B)Local institutions of
			 higher education, including community colleges.
					(C)Private schools.
					(D)State or local agencies,
			 including State employment agencies and State forest services.
					(E)Labor
			 organizations.
					(F)Business involved in the
			 environmental industry, in the case of the veterans conservation corps.
					(G)Veteran-owned businesses
			 and businesses serving veterans, in the case of the veteran-to-veteran
			 corps.
					(H)Such other entities as
			 the Secretary of Veterans Affairs considers appropriate.
					(e)Employment
			 AssistanceA State receiving a grant under this section to
			 establish a veteran-to-veteran corps or veterans conservation corps shall
			 ensure that such corps partners with one-stop centers, State and local
			 workforce investment boards, and other State agencies to assist veterans
			 enrolled in such corps in obtaining employment in related fields.
			(f)Services
				(1)Veteran-to-veteran
			 corpsA State receiving a grant under this section to establish a
			 veteran-to-veteran corps shall ensure that such corps—
					(A)assesses of the veterans
			 participating in the Corps the skills to help such veterans identify
			 appropriate employment opportunities in their local communities that utilize
			 the skills they developed while in the Armed Forces;
					(B)makes use of the
			 abilities of participating veterans to help other veterans and, when
			 practicable, provides opportunities for participating veterans to provide
			 assistance to veterans who have experience similar circumstances;
					(C)assists with or provides
			 referrals for obtaining benefits available to veterans;
					(D)facilitates internships
			 or job shadowing for veterans; and
					(E)matches veterans with
			 veteran assistance projects that are aligned with the goals of the veterans
			 participating in the corps.
					(2)Veterans conservation
			 corpsA State receiving a grant under this section to establish a
			 veterans conservation corps shall ensure that such corps—
					(A)assesses of the veterans
			 participating in the Corps the skills to help such veterans identify
			 appropriate employment opportunities in their local communities that utilize
			 the skills they developed while in the Armed Forces;
					(B)assists with or provides
			 referrals for obtaining benefits available to veterans;
					(C)facilitates internships
			 or job shadowing for veterans; and
					(D)matches veterans with
			 conservation projects that are aligned with the goals of the veterans.
					(3)Partnership with State
			 and local workforce investment boardsIn carrying out
			 subparagraphs (A) and (D) of paragraph (1) and subparagraphs (A) and (C) of
			 paragraph (2), the State shall partner with State and local workforce
			 investment boards.
				(g)Annual
			 reportsEach State receiving a grant under this section shall
			 submit to the Secretary and the appropriate committees of Congress an annual
			 report, submitted within one-year of the receipt of the grant, on the
			 performance of the veteran-to-veteran corps or the veterans conservation corps
			 of such State, including the following:
				(1)A description of how the
			 grant amount was used.
				(2)An assessment of the
			 performance of such corps, including a description of the current veterans
			 labor market in such State and the veterans labor market in such State in the
			 previous year.
				(h)DefinitionsIn
			 this section:
				(1)Appropriate committees
			 of congressThe term appropriate committees of
			 Congress means—
					(A)the Committee on
			 Appropriations and the Committee on Veterans' Affairs of the Senate; and
					(B)the Committee on
			 Appropriations and the Committee on Veterans' Affairs of the House of
			 Representatives.
					(2)Institution of higher
			 educationThe term institution of higher education
			 has the meaning given the term in section 101 of the Higher Education Act of
			 1965 (20 U.S.C. 1001).
				(3)One-stop
			 centerThe term one-stop center means a one-stop
			 center described in section 134(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2864(c)).
				(4)State and local
			 workforce investment boardsThe term State and local
			 workforce investment boards means a State workforce investment board and
			 a local workforce investment board as such terms are defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801).
				7.Report and study on
			 Transition Assistance Program
			(a)Report on recommendations for improvements
			 to the Transition Assistance Program to better meet the needs of members of the
			 Armed Forces and veterans
				(1)Report requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of Labor,
			 acting through the Assistant Secretary of Labor for Veterans' Employment and
			 Training, shall jointly submit to the appropriate committees of Congress a
			 report setting forth recommendations for improvements and enhancements of the
			 Transition Assistance Program (TAP) in order to better meet the needs of
			 members of the Armed Forces and veterans.
				(2)ElementsThe report required by paragraph (1) shall
			 include the following:
					(A)A description and assessment of the extent
			 to which the current Transition Assistance Program meets the needs of members
			 of the Armed Forces and veterans.
					(B)Recommendations for improvements and
			 enhancements of the Transition Assistance Program in order to ensure—
						(i)the comprehensiveness of the programs and
			 activities under the program; and
						(ii)the consistency of the programs and
			 activities under the program across the Armed Forces and among the military
			 installations at which the program is carried out.
						(C)Recommendations for improvements and
			 enhancements of the Transition Assistance Program to ensure that the program
			 meets the needs of veterans residing in localities in the vicinity of military
			 installations at which the program is carried out.
					(D)A description and assessment of the
			 programs and activities offered to veterans who have completed participation in
			 the Transition Assistance Program in order to further assist such veterans in
			 their continuing transition from military life to civilian life, and
			 recommendations for programs and activities to improve and enhance such
			 assistance.
					(E)An estimate of the cost of implementing the
			 recommendations set forth pursuant to subparagraphs (B), (C), and (D) during
			 the five fiscal years beginning after the date of the submittal of the
			 report.
					(F)Such other matters as the Secretary of
			 Defense and the Secretary of Labor jointly consider appropriate.
					(b)Study on program of transition assistance
			 modeled on National Guard Employment Enhancement Program of the Washington
			 National Guard
				(1)Study
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall complete a study of the National Guard Employment Enhancement Program of
			 the Washington National Guard to assess the feasibility and advisability of
			 carrying out a program of assistance modeled after such program for all members
			 of reserve components of the Armed Forces who transition from active military
			 service to civilian life.
				(2)ReportUpon completion of the study required by
			 paragraph (1), the Secretary shall submit to the appropriate committees of
			 Congress a report that includes the following:
					(A)The findings of the Secretary as a result
			 of the study.
					(B)The recommendation of the Secretary as to
			 the feasibility and advisability of carrying out a program of assistance as
			 described in paragraph (1).
					(C)If the Secretary determines that carrying
			 out a program of assistance as described in paragraph (1) is feasible and
			 advisable, an estimate of the cost to implement the program of
			 assistance.
					(c)Appropriate committees of Congress
			 definedIn this section, the
			 term appropriate committees of Congress means—
				(1)the Committee on Armed Services, the
			 Committee on Veterans' Affairs, and the Committee on Appropriations of the
			 Senate; and
				(2)the Committee on Armed Services, the
			 Committee on Veterans' Affairs, and the Committee on Appropriations of the
			 House of Representatives.
				8.3-year longitudinal
			 study on the impact of gender in unemployment among veterans
			(a)Study
				(1)In
			 generalSubject to the availability of appropriated funds, the
			 Secretary of Labor, acting through the Assistant Secretary for Veterans’
			 Employment and Training (referred to in this section as the
			 Secretary), shall conduct a study to determine whether gender
			 impacts the need of unemployed veterans to collect unemployment benefits. The
			 study shall be a longitudinal study, using a statistically valid sample of each
			 group of individuals described in paragraph (2). The Secretary shall study the
			 groups over a period of not less than 3 years.
				(2)Covered
			 groupsThe groups of individuals described in this paragraph are
			 each of the following:
					(A)Unemployed women veterans
			 who do not have dependents and who were discharged or released from the
			 military within the past 10 years.
					(B)Unemployed male veterans
			 who do not have dependents and who were discharged or released from the
			 military within the past 10 years.
					(C)Unemployed women veterans
			 who have dependents and who were discharged or released from the military
			 within the past 10 years.
					(D)Unemployed male veterans
			 who have dependents and who were discharged or released from the military
			 within the past 10 years.
					(3)Contents of
			 studyThe Secretary shall collect for the study required under
			 paragraph (1) any data the Secretary determines are necessary to determine
			 whether gender impacts the individuals’ need to collect unemployment benefits.
			 The Secretary may add data elements to the study from time to time as
			 necessary. In addition, the Secretary shall collect through the study, for
			 inclusion in each report under subsection (b), all of the following
			 information:
					(A)Any unemployment benefits
			 received by such individuals.
					(B)The average number of
			 months such individuals served on active duty in the Armed Forces.
					(C)The distribution of
			 disability ratings of such individuals.
					(D)The types of other
			 benefits administered by the Secretary and received by such individuals.
					(E)The types of benefits
			 received by such individuals under the old-age, survivors, and disability
			 insurance benefits program established under title II of the Social Security
			 Act (42 U.S.C. 401 et seq.).
					(F)The average number of
			 months such individuals were unemployed during the year covered by the
			 study.
					(G)The average annual
			 starting and ending salary of such individuals in their most recent
			 employment.
					(H)The number of such
			 individuals with postsecondary education.
					(I)The average number of
			 postsecondary academic credit hours completed, and degrees and certificates
			 earned, by such individuals during the year covered by the study.
					(J)The average number of
			 visits such individuals made to a Department of Veterans Affairs medical
			 facility during the year covered by the study.
					(K)The average number of
			 visits such individuals made to a non-Department of Veterans Affairs medical
			 facility during the year covered by the study.
					(L)The average annual income
			 of such individuals.
					(M)The average total
			 household income of such individuals for the year covered by the study.
					(N)The percentage of such
			 individuals who own their principal residences.
					(O)The average number of
			 dependents of each such individual.
					(b)Annual
			 reportBy not later than the July 1 after each year covered by
			 the study required under subsection (a), the Secretary shall submit to the
			 Committee on Veterans' Affairs of the House of Representatives and the
			 Committee on Veterans' Affairs of the Senate a report on the study during the
			 covered year.
			9.Reauthorization
			 of demonstration project on credentialing and licensure of
			 veteransSection 4114 of title
			 38, United States Code, is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1), by inserting , including the emergency medical services
			 industry after demand; and
				(B)in paragraph (3), by
			 inserting before the period at the end the following: to ensure that
			 satisfaction of such requirements may take into account, and be not duplicative
			 of, previous coursework and training received by such members while such
			 members were active members of the Armed Forces;
				(2)in subsection
			 (e), by inserting the Secretary of Health and Human Services,
			 after Veterans Affairs,; and
			(3)in subsection (g)—
				(A)by striking
			 The period and inserting The periods; and
				(B)by striking
			 period beginning on and all that follows through the period and
			 inserting the following: “periods as follows:
					
						(1)The period
				beginning on the date that is 60 days after the date of the enactment of the
				Veterans Benefits, Health Care, and Information Technology Act of 2006 and
				ending on September 30, 2009.
						(2)The period beginning on
				October 1, 2011, and ending on September 30,
				2013.
						.
				
	
		September 2, 2010
		Reported with an amendment
	
